Exhibit 10.1

LOAN AGREEMENT

by and among

GLADSTONE LAND LIMITED PARTNERSHIP,

a Delaware limited partnership (the “Borrower”)

GLADSTONE LAND CORPORATION,

a Maryland corporation (the “Guarantor”)

and

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

(“Lender”)

Dated as of April 30, 2014

$125,000,000.00 Aggregate Facility

Loan No. 196914 - $100,000,000.00

Loan No. 196915 - $25,000,000.00

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

1



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), is made and entered into as of April 30,
2014, by and among GLADSTONE LAND LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), and GLADSTONE LAND CORPORATION, a Maryland
corporation (the “Guarantor”) and METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation (the “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as defined below) from Lender to
refinance the existing loans encumbering its agricultural properties located in
the States of California, Oregon, Arizona and Michigan, and to provide funds for
the subsequent purchase of additional farming properties, and Lender desires to
make the Loan on the terms and conditions set forth herein and in the other Loan
Documents. Capitalized terms used herein shall have the meanings assigned to
them in Section 1 hereof.

NOW, THEREFORE, the Borrower, the Guarantor and the Lender agree as follows:

 

SECTION 1. DEFINITIONS.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with Borrower or Guarantor or which
beneficially owns or holds or has the power to direct the voting power of five
percent (5%) or more of any membership interest of Borrower or Guarantor or
which has five percent (5%) or more of its Voting Interests (or in the case of a
Person which is not a corporation, five percent (5%) or more of its equity
interest) beneficially owned or held, directly or indirectly, by Borrower or
Guarantor. For purposes of this definition, “control” means the power to direct
the management and policies of a Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
Notwithstanding the foregoing, or anything to the contrary herein, each of
Gladstone Capital Corporation, Gladstone Commercial Corporation and Gladstone
Investment Corporation, each a “Fund” and collectively the “Funds,” and any
future fund advised by Gladstone Management Corporation, a Maryland corporation
(the “Adviser”), or a sub-adviser thereof, and the subsidiaries of such Funds
and future funds shall not be deemed to be Affiliates.

“Appraised Value” means the lesser of: (1) the amount for which a property is
appraised by a third party certified appraisal; or (2) Borrower’s cost to
purchase a property, in either event, at the time it is pledged as Collateral. A
certified appraisal of a property commissioned by

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

2



--------------------------------------------------------------------------------

Lender in form and substance satisfactory to Lender is required at the time any
Collateral is pledged under Note A. Any appraisal of Collateral which is
commissioned by a party other than Lender after the property has been accepted
as Collateral may be provided to Lender for information purposes; provided
however, Lender shall be under no obligation to review, rely upon or to
otherwise use such an appraisal for any purpose. Borrower and Lender agree that
for the Collateral identified on Exhibit A, the Appraised Value shall be as set
forth in the Disclosure and Valuation Agreement. To the extent there are
plantings on any Property that are covered by plant patents, the value of the
patented plants shall be excluded from the Appraised Value.

“Borrower” has the meaning specified in the first paragraph of this Agreement.

“Business Day” shall mean any day on which banks are required to be open to
carry on their normal business in the State of New York.

“Closing Date” has the meaning specified in Section 2.2.

“Collateral” means the Real Property, all property and assets, and proceeds
thereof, described in, subjected, or intended to be subjected, at any time to
the Liens of any of the Collateral Documents.

“Collateral Documents” has the meaning specified in Section 2.3.

“Consolidated Asset Value” means, as of the date of determination thereof,
(i) the aggregate fair value of all properties and assets owned by the Borrower,
the Guarantor and Property Owners, as reported in the MD&A section under the Net
Asset Value disclosure in the Guarantor’s quarterly filings with the Securities
and Exchange Commission (“SEC”) (such as that found in the Guarantor’s 10-Q for
the Quarter Ended June 30, 2013), plus (ii) the amount of unrestricted cash, as
reported on the Guarantor’s Consolidated Balance Sheet filed with the SEC. In
the absence of the Net Asset Value disclosure within the Guarantor’s quarterly
filing, or the absence of a quarterly filing, the aggregate fair value of assets
shall be that as found in the most recent SEC filing, updated for any appraisals
performed since the time of said filing. All such appraisals must have been
performed by Lender-approved appraisers.

“Consolidated Net Worth” means, as of the date of determination thereof, the
aggregate amount of the Consolidated Asset Value less the Consolidated Total
Debt of Borrower, Guarantor and its Subsidiaries in each case after eliminating
inter-company loans.

“Consolidated Rental Revenue” means the quarter-to-date rental income of the
operations of Borrower, Guarantor or its Subsidiaries, as reported in the
Guarantor’s Consolidated Statement of Operations filed with the SEC, multiplied
by 4 (four). The quarter-to-date rental income will be adjusted for any
properties acquired by Borrower, Guarantor or its Subsidiaries during the
quarter so as to assume that the newly-acquired property was held for the full
quarter.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

3



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of the date of determination thereof, the
sum of (1) liabilities for borrowed money, including all secured notes payable
and all outstanding line of credit balances, (2) liabilities for deferred
purchase price of property (excluding accounts payable arising in the ordinary
course of business), and (3) without duplication, any guaranty with respect to
liabilities of the type described in any of the clauses (1) and (2) hereof, as
determined in accordance with GAAP for Borrower, the Guarantor and its
Subsidiaries, as reported on the Guarantor’s Consolidated Balance Sheet most
recently filed with the SEC.

“Default Interest Rate” means the lesser of (a) sixteen percent (16%) per annum,
and (b) the maximum interest rate provided by law.

“Disclosure and Valuation Agreement” means that certain Disclosure and Valuation
Agreement executed among Borrower, Guarantor, Property Owners and Lender as of
even date herewith, the terms of which are incorporated herein by this
reference.

“ERISA” has the meaning specified in Section 4.14.

“Event of Default” has the meaning specified in Section 11.1.

“GAAP” means, as to a particular Person and at a particular time of
determination, such accounting principles as, in the opinion of the independent
public accountants regularly employed by such Person, conform at such time of
determination to generally accepted accounting principles in the United States.

“Guarantor” means Gladstone Land Corporation, a Maryland corporation.

“Indebtedness” shall mean without duplication (1) all indebtedness or
obligations for borrowed money or which have been incurred in connection with
the acquisition of property or assets, (2) indebtedness or obligations secured
by or constituting any Lien existing on property owned by the Person whose
Indebtedness is being determined, whether or not the indebtedness or obligations
secured thereby shall have been assumed, (3) guaranties and endorsements (other
than endorsements for purposes of collection in the ordinary course of
business), obligations to purchase goods or services for the purpose of
supplying funds for the purchase or payment of, or measured by, indebtedness,
liabilities or obligations of others and other contingent obligations in respect
of, or to purchase or otherwise acquire or service, indebtedness, liabilities or
obligations of others (whether or not representing money borrowed), (4) all
liabilities, as reported in Guarantor’s consolidated financial statements filed
with the SEC, in effect guaranteed by an agreement, whether or not contingent,
to make a loan, advance or capital contribution to or other investment in a
Person for the purpose of assuring or maintaining a minimum equity, asset base,

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

4



--------------------------------------------------------------------------------

working capital or other balance sheet condition for any date, or to provide
funds for the payment of any liability, dividend or stock liquidation payment,
or otherwise to supply funds to or in any manner invest in such Person for such
purpose, and (5) any mandatory redeemable preferred stock or other equity
(including preferred stock or other equity the only mandatory redemption payment
with respect to which is at maturity) of any Obligor held by a Person other than
such Obligor, at the higher of its voluntary or involuntary liquidation value. A
renewal or extension of any Indebtedness without increase in the principal
amount thereof shall not be deemed to be the incurrence of the Indebtedness so
renewed or extended.

“Indemnity Agreements” has the meaning specified in Section 2.4.

“Key Principal” means either David Gladstone or Terry Brubaker or a successor
approved by Lender.

“Land” means the real property subject to the Security Instruments, initially
situated in Ventura, Monterey and Santa Cruz Counties, California, Morrow and
Marion Counties, Oregon, Van Buren County, Michigan, and Cochise County,
Arizona, and more particularly described in Exhibit A attached hereto, and such
additional land as may be encumbered by any Security Instrument from time to
time granted to secure the Loan.

“Lien” means any mortgage, lien, pledge, security interest, encumbrance or
charge of any kind, whether or not consensual, any conditional sale or other
title retention agreement.

“Loan” has the meaning specified in Section 2.2.

“Loan Documents” means the Notes executed concurrently herewith together with
this Agreement, the Disclosure and Valuation Agreement, the other Collateral
Documents, the Security Instruments and all other documents and instruments
evidencing, securing or otherwise relating to the Loan including, without
limitation, any Uniform Commercial Code financing statements.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties, prospects or financial condition of any
Obligor, or (b) the validity or enforceability of any of the Loan Documents.

“Notes” means Note A and Note B collectively, with the meanings of Note A and
Note B specified in Section 2.1.

“Obligors” or “Obligor” means any or all of Guarantor, Borrower or Property
Owners, collectively.

“Patent Payment” has the meaning specified in Section 10.2.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

5



--------------------------------------------------------------------------------

“Permitted Encumbrances” means the following:

(a) those Liens and Leases described in the Disclosure and Valuation Agreement;

(b) items set forth in Schedule B Part II of the title insurance policy or
policies issued to Lender as of the Closing Date;

(c) liens in favor of Lender securing the Indebtedness;

(d) liens for taxes, assessments, levies or similar governmental charges not
delinquent or otherwise being contested as permitted by the Security
Instruments;

(e) Leases permitted under Section 4.10 below or otherwise in the Loan
Documents; and

(f) liens that are being contested as permitted by the Security Instruments.

“Person” includes an individual, a corporation, a partnership, a limited
liability company, a joint venture, a trust, an unincorporated organization or a
government or any agency or political subdivision thereof.

“Plan” has the meaning specified in Section 4.14.

“Property Owners” means those wholly-owned subsidiaries of the Borrower or the
Guarantor identified on Exhibit B attached hereto and incorporated herein,
together with any other Subsidiaries of the Borrower or the Guarantor which own
any Collateral now or in the future.

“Real Property” has the meaning specified in Section 2.3.

“Restricted Payments” means dividends paid on capital stock or distributions
with respect to membership interest (in either cash or property), and purchases
or redemptions of capital stock or membership interest.

“Security Instruments” has the meaning specified in Section 2.3.

“Subordinated Debt” means any debt owed to stockholders, subsidiaries or
affiliates that is fully subordinated in right of payment and in respect of
security in any respect to Debt evidence by the Notes and any of the other Loan
Documents.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

6



--------------------------------------------------------------------------------

“Subsidiaries” means any Person at least a majority of whose outstanding stock
or equity interest shall at the time be owned directly or indirectly by
Borrower, Guarantor and/or one or more Subsidiaries of Borrower or Guarantor.

“Voting Interest”, as applied to the stock of any corporation, shall mean stock
of any class or classes (however designated) having ordinary voting power for
the election of a majority of the directors of such corporation other than stock
having such power only by reason of the happening of a contingency.

All accounting terms used herein and not expressly defined in this Agreement
shall have the meanings respectively given to them in accordance with GAAP as it
exists at the date of applicability thereof.

 

SECTION 2. LOAN.

2.1 Authorization. Borrower has duly authorized the delivery of the following
promissory notes to Lender (collectively, the “Notes”): (i) a secured promissory
note (Note A) in the original principal amount of up to One Hundred Million and
No/100 Dollars ($100,000,000.00) (“Note A”), and (ii) a secured promissory note
(Note B) in the original principal amount of up to Twenty-Five Million and
No/100 Dollars ($25,000,000.00) (“Note B”). The interest rates applicable to the
balance under each Note (and the adjustment of such interest rates), the
repayment terms and other terms applicable to the indebtedness evidenced by each
Note are more particularly set forth in the respective Notes.

2.2 Loan; Closing. Borrower hereby agrees to borrow from Lender, and Lender,
subject to the terms and conditions herein set forth and in the other Loan
Documents, hereby agrees to lend to Borrower, the aggregate principal sum of up
to One Hundred Twenty-Five Million and No/100 Dollars ($125,000,000.00) to be
disbursed in accordance with this Agreement (the “Loan”). The date on which the
initial Security Instruments (defined below) are duly recorded in their
respective jurisdictions, which shall be on or before May 15, 2014, shall be
hereinafter referred to as the “Closing Date.”

2.3 Security. Payment of the Notes and performance of the obligations arising
under this Agreement and the Loan shall be secured by (i) one or more Deeds of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing,
(ii) one or more Trust Deeds, Security Agreement, Assignment of Rents and Leases
and Fixture Filing, and (iii) one or more Mortgages, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (collectively, the “Security
Instruments”) now or hereafter granted by any of the Property Owners with
respect to, inter alia, the Land and the agricultural operations and related
permanent plantings, irrigation facilities and water rights located on the Land,
and the rents, revenue and income derived therefrom, all as more particularly
described in the Security Instruments (the “Real Property”), and such other
documents and instruments as Lender shall reasonably request

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

7



--------------------------------------------------------------------------------

to further evidence or perfect its security interest in the Collateral. The
Security Instruments, assignments, security and pledge agreements, guarantees
and all of the other documents entered into now or in the future in connection
with the Loan are collectively referred to herein as the “Collateral Documents.”
Notwithstanding anything in this Agreement or any other Loan Documents to the
contrary, Borrower is not granting any lien or security interest with respect
to, and references to the Real Property shall not include, any agricultural
operations, crops and related permanent plantings, irrigation facilities and
water rights that are owned by tenants at the Property so long as such assets
are not included in the Appraised Value of the related Collateral.

2.4 Guaranty and Pledge. Borrower’s obligations under the Notes, this Agreement
and the other Loan Documents shall be guaranteed by (a) Guarantor pursuant to a
Guaranty Agreement dated as of even date herewith; and (b) the Property Owners
pursuant to Guaranty Agreements dated as of even date herewith and the Security
Instruments. The Notes are also supported by separate and independent Unsecured
Indemnity Agreements by the Borrower and the Property Owners in favor of Lender
(each, an Unsecured Indemnity Agreement, and collectively, the “Indemnity
Agreements”).

2.5 Unused Commitment Fee. Borrower shall pay to Lender an unused commitment fee
payable in arrears with each interest payment payable on an Interest Payment
Date as more particularly provided in each of the Notes.

 

SECTION 3. DISBURSEMENTS OF LOAN.

Subject to the satisfaction of all conditions precedent to closing, the proceeds
of the Loan shall be disbursed as set forth in this Section 3.

3.1 Note A Disbursement. Note A will be disbursed in multiple disbursements
(each, a “Note A Disbursement”), subject to the satisfaction of the disbursement
conditions as follows:

(a) First Disbursement. Lender shall make the first Note A Disbursement (the
“First Disbursement”), in the amount of $41,331,998.21 on the Closing Date,
subject to the satisfaction of each of the conditions precedent to closing.

(b) Subsequent Disbursements. Following the First Disbursement, Borrower may
request additional disbursements in connection with the acquisition of
additional agricultural properties (herein, the “Subsequent Disbursements”) in
an aggregate amount not to exceed Fifty-Eight Million Six Hundred Sixty-Eight
Thousand One and 79/100 Dollars ($58,668,001.79) at any time after the First
Disbursement but no later than December 31, 2016, provided that each of the
following conditions has been satisfied on or before the date of disbursement:

(1) The amount of each Subsequent Disbursement will be based on and limited such
that the amount disbursed under the Loan shall not exceed 58% of the aggregate
Appraised Value of the Real Property and any new agricultural property accepted
by Lender as Collateral for Subsequent Disbursements (the “Future Property”), as
established by appraisals in form and substance acceptable to Lender in all
respects, and otherwise limited as provided in this Section 3.1(b). In no event
shall the total aggregate Note A Disbursements exceed the lesser of One Hundred
Million and No/100 Dollars ($100,000,000.00) or fifty-eight percent (58%) of the
Appraised Value of the Collateral.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

8



--------------------------------------------------------------------------------

(2) The Subsequent Disbursements shall be used solely to fund acquisitions of
Future Property and may not be used for any other purpose. The Future Property
shall be acquired by a Property Owner or a separate Subsidiary entity
established as a single asset entity by Borrower or Guarantor for such purpose
(the “Future Property Owner”). As a condition to any Subsequent Disbursement for
Future Property, such Future Property shall be subject to Lender’s review as to
condition, quality, location, entitlement, improvement, water supplies and other
characteristics in Lender’s sole and absolute discretion as Lender may apply in
its customary underwriting and due diligence analysis.

(3) All of the Collateral shall be free of mechanics’ liens, judgments, and all
other encumbrances, with the exception of the Security Instruments and any
Permitted Encumbrances, and any leases of the Future Property shall be subject
to Lender’s review and approval in accordance with Section 4.10, which approval
shall require, at a minimum, that such leases shall be subordinate to the liens
in favor of Lender. Lender shall be granted a first priority lien on the Future
Property.

(4) Borrower, Property Owners and Guarantor shall execute and deliver to Lender,
and shall cause the Future Property Owner to execute and deliver to Lender, such
deeds of trust, security agreements, reaffirmations, restated guaranties or
amendments and such other documents as Lender may deem necessary to document the
additional disbursement in a manner consistent with the balance of the Loan
Documents and to encumber the Future Property with first liens and security
interests for the benefit of Lender. The Future Property Owner shall guaranty
the Loan, jointly and severally with the other Property Owners regard to all of
the obligations arising under the Loan, and the Guarantor shall confirm that its
guaranty shall continue to apply to the Loan as so disbursed and secured.

(5) Lender shall be provided with a mortgagee’s title insurance policy insuring
the Lender’s first priority lien in the Future Property subject only to such
encumbrances as Lender may approve in its sole and absolute discretion. The
amount of the title insurance insuring the existing Security Instruments and the
new liens to be established in connection with the Subsequent Disbursement shall
be increased to equal to the amount of the Loan advanced.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

9



--------------------------------------------------------------------------------

(6) In the event that the acquisition of Future Property scheduled under either
of the Subsequent Disbursements is not completed by December 31, 2016, or any of
the other foregoing conditions not satisfied by such date, Lender shall at its
option, be relieved of any obligation to make any Subsequent Disbursement or any
other disbursements under Note A.

(7) No Event of Default under the Loan Agreement, the Notes, the Security
Instruments, or any of the Loan Documents shall have occurred prior to or at the
time such Subsequent Disbursement is to be made, nor shall any event exist which
with the giving of notice or the passage of time or both would constitute an
Event of Default.

(8) Property Owners are at the time of the Disbursement still the owners of the
Real Property in the form existing as of the Closing Date, except to the extent
of transfers otherwise permitted by Lender under the terms of the Loan
Documents.

(9) Lender shall have received such additional information and documentation, in
a form and substance satisfactory to Lender, as Lender may reasonably request,
confirming compliance with any and all of the covenants, representations and
warranties contained in the Notes, the Security Instruments and Loan Documents,
including without limitation a debt allocation agreement among the Property
Owners regarding their respective contributions for the indebtedness relating to
the Loan.

(10) Concurrently with Borrower’s request for an Subsequent Disbursement,
Borrower shall furnish to Lender the following materials: (i) a copy of the
purchase agreement for its acquisition of the Future Property and all relevant
conveyance documents; (ii) a copy of any appraisal obtained by Borrower; (iii) a
current title report for the Future Property; (iv) copies of any leases
applicable to the Future Property, together with a subordination agreement and
estoppel certificate from the related tenant in the form required by Lender;
(v) copies of all organizational documents relating to the Future Property
Owner; and (vi) copies of such additional documents and materials as Lender
shall request.

(11) Written request for a Subsequent Disbursement is received by Lender from an
Authorized Person (defined below) at least thirty (30) days prior to the
Business Day on which funds are desired, accompanied by all supporting data as
may be necessary to confirm the satisfaction of all conditions to Disbursement.
No more than four (4) Subsequent Disbursements, excluding the First
Disbursement, shall be permitted in any calendar year.

(12) Lender, at its option, and in its sole discretion, may reject the request
for any Subsequent Disbursement should it be determined by Lender, at its sole
discretion, that the Borrower, through its combination of water sources, does
not possess or reasonably anticipate obtaining adequate supplies of irrigation
water to sufficiently irrigate and maintain the agricultural operations to be
conducted on the Collateral.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

10



--------------------------------------------------------------------------------

(13) Borrower shall pay all costs incurred by Lender, including title insurance
premiums and endorsement costs, reasonable legal fees of outside counsel, escrow
fees, environmental audits, appraisal costs, recording fees and any other third
party costs relating to the review of the proposed Future Property or the
confirmation of the status of the existing Collateral, the Subsequent
Disbursements and the satisfaction of the foregoing conditions.

(14) In the event of any optional or required prepayment of principal by
Borrower under the Loan Documents, such prepayment shall (unless otherwise
indicated by Borrower), in the absence of an Event of Default, be applied first
to the outstanding principal balance, if any, of Note B and then to the
outstanding principal balance of Note A. Any prepayment of the Loan at a time an
Event of Default exists shall be applied to the Loan in such order as Lender
directs.

3.2 Revolver Advances under Note B.

(a) Advances. Borrower shall have the right from time to time, to request
additional advances under Note B (a “Note B Advance”), up to the face amount of
Note B (i.e., $25,000,000.00), under the following conditions: (i) no Event of
Default has occurred and is continuing and no event has occurred and is
continuing which with the passing of time or giving of notice or both would
become an Event of Default, and (ii) Note B Advances shall be available so long
as the combined outstanding principal balances of Note A and Note B plus the
amount of the requested Note B Advance do not exceed the lesser of (a) the face
principal amounts of Note A ($100,000,000) and Note B ($25,000,000), and (b) the
amount equal to 58% of the Appraised Value. Borrower may repay and reborrow such
amounts as a revolving credit. Revolver draws and repayments shall be made not
more than twice per calendar month per each type of transaction and written
request for a Note B Advance must be received by Lender no later than 12:00
p.m., Pacific Time, on the Business Day prior to the Business Day on which funds
are desired. All draws and repayments will be by wire transfer and any draws
shall be in amounts not less than One Hundred Thousand and No/100 Dollars
($100,000.00) and in even increments of One Thousand and No/100 Dollars
($1,000.00).

(b) Balance in Excess of Original Principal Amount. Notwithstanding anything
contained herein to the contrary, in the event that (i) the aggregate
outstanding unpaid principal amount of Note B at any time exceeds the amount of
$25,000,000.00 or (ii) the aggregate outstanding principal balance of Note A and
Note B exceed the lesser of $125,000,000.00, or the amount equal to fifty-eight
percent (58%) of the Appraised Value of the Collateral, all Subsequent
Disbursements shall be suspended and Borrower shall immediately, without the
requirement of any oral or written notice by Lender, prepay the principal of
Note B in an aggregate amount at least equal to such excess.

(c) Minimum Outstanding Balance. If the outstanding principal balance under Note
B shall be an amount less than One Hundred Thousand and No/100 Dollars

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

11



--------------------------------------------------------------------------------

($100,000.00) at any time, then the entire outstanding principal amount of Note
B, together with accrued interest thereon at the Default Interest Rate, shall,
ten (10) Business Days after receipt of written notice from Lender, immediately
become due and payable without demand, and Borrower’s right to draw upon Note B
shall terminate and Lender’s obligation to fund future disbursement requests
shall cease.

(d) Authorized Persons. The request by an Authorized Person (as defined herein)
for a disbursement shall constitute a representation and warranty by Borrower to
Lender as of that date that all of the conditions herein have been satisfied,
and that Borrower is in full compliance with all of the covenants,
representations and warranties contained in this Agreement and the Loan
Documents. Advances must be requested in writing, by telephone, facsimile
transmission or otherwise on behalf of an Authorized Person of Borrower.
Borrower recognizes and agrees that Lender cannot effectively determine whether
a specific request purportedly made by or on behalf of Borrower is actually
authorized or authentic. As it is in Borrower’s best interest that Lender
advance funds in response to these forms of request, Borrower assumes all risks
regarding the validity, authenticity and due authorization of any request
purporting to be made by or on behalf of Borrower. Borrower promises to repay
any sums, with interest, that are advanced by Lender pursuant to any request
which Lender in good faith believes to be authorized. For purposes of this
Agreement, an “Authorized Person” means any individual who is designated by
Borrower as having authority to request disbursements under Note A, Note B and
this Agreement, whether such designation is made in a limited liability company
resolution provided to Lender or in any other written notice to Lender, and any
individual who is so designated shall remain an Authorized Person until Lender
receives written notice to the contrary. As of the date hereof, the following
persons are Authorized Persons, acting together, are authorized to request
disbursements under Note A, Note B, and this Agreement on behalf of Borrower:

Danielle Jones

David Gladstone

Jay Beckhorn

Lewis Parrish

(e) Use of Funds for Acquisition. Subject to availability as set forth above,
Note B Advances may be used for working capital purposes and to fund the
acquisition of Future Properties. If Borrower uses a Note B Advance to purchase
a Future Property to be pledged as Collateral, Borrower shall provide Lender
with a copy of the purchase and sale agreement and any related lease applicable
to such transaction prior to the advance of funds, and such agreements shall be
subject to Lender’s review and approval. The final executed purchase and sale
agreement and any related lease will be provided to Lender within five
(5) Business Days of the earlier to occur of closing of the acquisition or the
disbursement of the Note B Advance, and shall be identical to the drafts
provided to Lender. If Lender fails to approve such purchase and

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

12



--------------------------------------------------------------------------------

sale agreement or lease, Borrower may nonetheless use a Note B Advance to
purchase such property, subject to the other requirements of this Agreement, but
such property shall not be a Future Property.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants that:

4.1 Financial Statements. Lender has been furnished with copies of consolidated
balance sheets of Obligors as of December 31, 2013, and for each of the years
December 31, 2009 through December 31, 2012, and related statements of cash
flows and consolidated statements of operations, statements of stockholder’s
equity, and statements of cash flows of the Obligors for the fiscal years ended
on said dates. Such financial statements, including the related schedules and
notes, are complete and correct in all material respects and fairly present
(a) the financial condition of the Obligors as at the respective dates of said
balance sheets and (b) the results of the operations and changes in financial
position of the Obligors for the fiscal years ended on said dates, all in
conformity with generally accepted accounting principles applied on a consistent
basis (except as otherwise stated therein or in the notes thereto) throughout
the periods involved.

4.2 No Material Adverse Effect. There has been no Material Adverse Effect as to
any of the Obligors subsequent to December 31, 2013.

4.3 Liens. The Disclosure and Valuation Agreement correctly sets forth all Liens
securing Indebtedness for money borrowed by any Obligors existing on the date
hereof, other than liens granted to Lender.

4.4 Licenses. Each Obligor possesses and shall continue to possess all
trademarks, trade names, copyrights, patents, governmental licenses, franchises,
certificates, consents, permits and approvals necessary to enable them to carry
on their business in all material respects as now conducted and to own and
operate the properties material to their business as now owned and operated,
without known conflict with the rights of others. All such trademarks, trade
names, copyrights, patents, licenses, franchises, certificates, consents,
permits and approvals which are material to the operations of each Obligor,
taken as a whole, are valid and subsisting.

4.5 Litigation. There are no actions, suits or proceedings (whether or not
purportedly on behalf of any Obligor or any of its members) pending or, to the
knowledge of any Obligor, threatened in writing against any Obligor or any of
its members at law or in equity or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind,
which involve any of the transactions herein contemplated or the possibility of
any Material Adverse Effect; and neither Obligors nor any of their members, to
the best of Obligor’s knowledge, is in

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

13



--------------------------------------------------------------------------------

default or violation of any law or any rule, regulation, judgment, order, writ,
injunction, decree or award of any court, arbitrator or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which default or violation might have a
Material Adverse Effect unless sufficient funds have been reserved to pay, in
the event of an adverse judgment, all damages claimed thereunder as reflected in
Guarantor’s financial statements.

4.6 Land Use Litigation. There are no pending or, to the knowledge of any
Obligor, threatened proceedings or actions to revoke, attack, challenge the
validity of, rescind or modify the zoning of the Land, the subdivision of the
Land or any building, construction or other permits heretofore issued with
respect thereto, or asserting such zoning, subdivision or permits do not permit
the use and operation of the Real Property. During the term of the Loan,
Obligors shall promptly furnish Lender written notice of any litigation
affecting or relating to any Obligor or the Real Property.

4.7 Condemnation. Obligors have not received notice from any governmental or
quasi-governmental body or agency or from any person or entity with respect to
(and Obligors do not know of) any actual or threatened taking of the Land or any
portion thereof, for any public or quasi-public purpose by the exercise of the
right of condemnation or eminent domain.

4.8 Availability of Utilities. All utility services necessary and sufficient for
the Land and the Real Property, and the operation thereof for their intended
purposes are available at the boundaries of (or otherwise supplied to through
appurtenant, recorded insured easements) the Land, including, without
limitation, water, storm and sanitary sewer facilities, electric and telephone
facilities, as and where applicable.

4.9 Access. All roads necessary for the full utilization of the Real Property
for its intended purpose have either been completed or the necessary
rights-of-way therefor have either been acquired by the appropriate governmental
authority or have been dedicated to the public use and accepted by such
governmental authority or insured appurtenant, recorded easements therefor have
been obtained, and all necessary steps have been taken by Obligors and such
governmental authority to assure the complete construction, installation and
acceptance thereof. All portions of the Real Property have dedicated legal
access, either directly or across other portions of the Real Property or via
recorded appurtenant, insured easements.

4.10 Leases. There are no outstanding leases or agreements (other than other
Permitted Encumbrances) affecting the Land or the Real Property except as
disclosed in the Disclosure and Valuation Agreement. Obligors will not enter
into any lease or other agreement affecting any portion of the Real Property
without first obtaining Lender’s written consent, other than year-to-year leases
for farming purposes (which do not require Lender’s consent), and any such lease
or other agreement shall be subordinate, and at Lender’s election, expressly
subordinate to the lien of Lender’s Security Instruments except as otherwise
permitted in such

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

14



--------------------------------------------------------------------------------

Security Instrument. If Lender fails to approve or disapprove a proposed lease
in writing (including its reasons for disapproval, if applicable) within fifteen
(15) business days after receipt of a written request for lease approval from
Borrower (such request to include all information requested by Lender in
connection with such lease), Lender shall be deemed to have approved such lease.

4.11 No Burdensome Provisions. None of the Obligors are a party to any agreement
or instrument or subject to any charter or other corporate or legislative
restriction or any judgment, order, writ, injunction, decree, award, rule or
regulation which materially and adversely affects or in the future may
materially and adversely affect the business, operations, properties, assets,
prospects or condition, financial or other, of any Obligor, taken as a whole.

4.12 Compliance with Other Instruments. None of the Obligors are in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any bond, debenture, note or other evidence of
Indebtedness of any Obligor or contained in any instrument under or pursuant to
which any thereof has been issued or made and delivered except as disclosed to
Lender in writing or as reflected in Guarantor’s financial statements. Neither
the execution and delivery of this Agreement and the Loan Documents by Obligors,
the consummation by Obligors of the transactions herein and therein
contemplated, nor compliance by Obligors with the terms, conditions and
provisions hereof and thereof and of the Notes will violate any provision of law
or rule or regulation thereunder or any order, injunction or decree of any court
or other governmental body to which any Obligor is a party or by which any term
thereof is bound or conflict with or result in a breach of any of the terms,
conditions or provisions of the articles of incorporation, corporate charter or
bylaws of Obligors or of any agreement or instrument to which any Obligor is a
party or by which any Obligor is bound, or constitute a default thereunder, or
result in the creation or imposition of any Lien of any nature whatsoever upon
any of the properties or assets of any Obligor (other than the Liens created by
the Collateral Documents). No consent of the members of any Obligor is required
for the execution, delivery and performance of this Agreement, the Loan
Documents or the Notes by Obligors other than those delivered to Lender prior to
the Closing, if any.

4.13 Disclosure. Neither this Agreement, the Loan Documents nor any of the
Exhibits hereto, nor any certificate or other data furnished to Lender in
writing by or on behalf of Obligors in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits a material fact necessary to make the statements contained herein or
therein not misleading. To the best knowledge of each Obligor, there is no fact
which materially and adversely affects or in the future may materially and
adversely affect the business, operations, properties, assets, prospects or
condition, financial or other, of any Obligor, taken as a whole, which has not
been disclosed to Lender in writing.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

15



--------------------------------------------------------------------------------

4.14 ERISA. Each of the Obligors represents, warrants and covenants that it is
acting on its own behalf and that as of the date hereof, it is not an employee
benefit plan as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), which is subject to Title I of
ERISA, nor a plan as defined in Section 4975(e)(1) of the Internal Revenue Code
of 1986, as amended, each of the foregoing hereinafter referred to collectively
as a “Plan”, and the assets of the Obligors do not constitute “plan assets” of
one or more such Plans within the meaning of Department of Labor Regulation
Section 2510.3-101. Each of the Obligors also represents, warrants and covenants
that it will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets.”

4.15 Tax Liability. Obligors have filed all tax returns (or extensions) which
are required to be filed and have paid all taxes which have become due pursuant
to such returns and all other taxes, assessments, fees and other governmental
charges upon Obligors and upon their properties, assets, income and franchises
which have become due and payable by Obligors except those wherein the amount,
applicability or validity are being contested by Obligors by appropriate
proceedings in good faith and in respect of which adequate reserves have been
established.

4.16 Governmental Action. No action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance by Obligors of this
Agreement, the Loan Documents or the Notes (other than recordation of the
Security Instruments in the Office of the Recorder or other applicable land
records office for the County in which such property is located, and the filing
of financing statements with respect to the Collateral in the Office of the
Secretary of State in which the Obligors and affiliated party are domiciled, all
of which will have been duly recorded or filed on or prior to the Closing Date).

4.17 Hazardous Waste. Neither the Real Property nor any portion thereof nor any
other property owned or controlled at any time by any Obligor has been or will
be used by Obligors or, to the best of Obligors’ knowledge, any tenant of the
Real Property or any portion thereof for the production, release, storage,
handling or disposal of hazardous or toxic wastes or materials other than those
pesticides, herbicides and other agricultural and commercial chemicals
customarily used in agricultural and commercial operations of the type currently
conducted by Obligors or their farm tenants on the Real Property all of which
have been and will be used in accordance with all applicable laws and
regulations.

4.18 Separate Property. The Real Property is taxed and billed separately from
real property not subject to the Security Instruments.

4.19 No Affiliation. No director, officer, partner, manager, stockholder or
member of any Obligor is an officer or director of Lender or is a relative of an
officer or director of Lender within the following categories: a son, daughter
or descendant of either; a stepson, stepdaughter,

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

16



--------------------------------------------------------------------------------

stepfather, stepmother; father, mother or ancestor of either, or a spouse. It is
expressly understood that for the purpose of determining any of the foregoing
relationships, a legally adopted child of a person is considered a child of such
person by blood.

4.20 No Foreign Person. Neither any Obligor nor any member or partner of Obligor
is, and no legal or beneficial interest in a shareholder of any Obligor is or
will be held, directly or indirectly, by, a “foreign person” under the
International Foreign Investment Survey Act of 1976, the Agricultural Foreign
Investment Disclosure Act of 1978, the Foreign Investments in Real Property Tax
Act of 1980, the amendments of such Acts or regulations promulgated pursuant to
such Acts. Obligors, and all persons holding directly or indirectly any
beneficial interest in Obligors, have complied with all filing and reporting
requirements of such Acts. Neither any Obligor, nor any actual or beneficial
owner of any Obligor, nor any intended recipient of the loan appears on the
Specially Designated Nationals and Blocked Persons List (the “SDN List”) as
published by the Department of the Treasury of the United States, Office of
Foreign Assets Control.

4.21 Office of Foreign Asset Control. Each Obligor represents and warrants that
neither such Obligor nor any of its respective Affiliates is a Prohibited Person
and Obligors and all of their respective Affiliates are in full compliance with
all applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury. At all times
throughout the term of the Loan, Borrower, Guarantor and all of their respective
Subsidiaries shall: (i) not be a Prohibited Person (defined below); and (ii) be
in full compliance with all applicable orders, rules, regulations and
recommendations of The Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury.

The term “Prohibited Person” shall mean any person or entity:

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, the Executive order.

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

17



--------------------------------------------------------------------------------

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website,
www.ustreas.gov/offices/enforcement/ofac, or at any replacement website or other
replacement official publication of such list; or

(f) who is an Affiliate of or affiliated with a person or entity listed above.

4.22 Additional Representations and Warranties. As of the date hereof, the
representations and warranties contained in each closing certificate executed by
Obligors of even date herewith are true and correct.

4.23 Affiliate Debt. As of the Closing Date, the only Indebtedness outstanding
among Borrower, Guarantor, Property Owners or their respective Subsidiaries is
as set forth in Exhibit C.

4.24 Limitation on Representations and Warranties. Notwithstanding anything
herein to the contrary, none of the representations or warranties in
Section 4.21 shall apply to any shareholder of Guarantor holding less than 25%
of the total outstanding stock of Guarantor, and no other representation or
warranty in this Section 4 shall apply to any shareholder of Guarantor.

 

SECTION 5. CONDITIONS PRECEDENT.

5.1 Conditions Precedent to Closing. Lender’s obligations hereunder shall be
subject to the conditions precedent that Lender has received on or before the
Closing Date in form and substance satisfactory to Lender’s counsel, such
assurances and evidence as Lender may require of the performance by Obligors of
all its agreements to be performed hereunder, to the accuracy of its
representations and warranties herein contained, and to the satisfaction, prior
to the Closing Date or concurrently therewith, of the following further
conditions:

(a) Legality. Lender shall be satisfied that the Notes being issued to it on the
Closing Date shall qualify on the Closing Date as a legal investment for life
insurance companies under the New York Insurance Law (without resort to any
provision of such law, such as Section 1405(a)(8) thereof, permitting limited
investments by Lender without restriction as to the character of the particular
investment) and such purchase shall not subject Lender to any penalty or other
onerous condition under or pursuant to any applicable law or governmental
regulation; and Lender shall have received such certificates or other evidence
as Lender may reasonably request to establish compliance with this condition.

(b) Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement and the Loan Documents, and all documents
incidental thereto, shall be satisfactory in form and substance to Lender; and
Lender shall have received copies of all documents which Lender may reasonably
request in connection with said

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

18



--------------------------------------------------------------------------------

transactions and copies of the records of all corporate proceedings in
connection therewith in form and substance satisfactory to Lender. Lender shall
have received evidence of due formation, existence and authorization of this
transaction by the Borrower, Guarantor and Property Owners together with
evidence of the authority of each signatory hereto.

(c) Representations True; No Default. The representations and warranties of
Obligors in this Agreement and in the Loan Documents shall be true on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date; on the Closing Date no
event which is, or with notice or lapse of time or both would be, an Event of
Default shall have occurred and be continuing; and Lender shall have received a
closing certificate, dated the Closing Date, of the managers, partners and
officers, as applicable, of the Borrower to each such effect.

(d) Loan Documents. Lender shall have received on the Closing Date fully
executed original counterparts of each of the Loan Documents including all
necessary consents.

(e) Environmental Audit Results. The results of any environmental audit of the
Real Property required by Lender, and any remedial action required to be taken
by Borrower as a result of such audit, are complete and satisfactory to Lender.

(f) UCC Search. Current Uniform Commercial Code searches made in the Office of
the Delaware Secretary of State on the Borrower and the Property Owners, showing
no filings relating to the Real Property, Borrower or Property Owners other than
those made hereunder and Permitted Encumbrances, and showing no other filing
which is objectionable to Lender.

(g) Title Requirements. Lender shall be furnished on the Closing Date with an
ALTA loan policy (2006 Lender’s Policy Form) of title insurance with respect to
the Security Instruments, issued to Lender by a title insurance company
acceptable to Lender in the amount of the Loan insuring such Security
Instrument, as of the date of the disbursement of the Loan, to be a first and
prior lien upon the Land, containing such endorsements and such co-insurance or
re-insurance as Lender may request, and showing title to be subject to no
matters other than Permitted Encumbrances and those which may otherwise be
approved, in writing, by Lender.

(h) Opinion of Borrower Counsel. Lender shall have received on the Closing Date
from third-party legal counsel for the Borrower and Guarantor, a favorable
opinion as to such matters incident to the transactions contemplated by this
Agreement in form and substance acceptable to Lender.

(i) Other Closing Matters. Lender shall have received such other documentation,
assurances, certifications, estoppels and other materials confirming the
satisfaction of all closing requirements set forth in the applications for the
Loan submitted by

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

19



--------------------------------------------------------------------------------

Borrower and the terms of the Lender’s approval of such applications, as well as
the satisfaction of all closing conditions set forth in Lender’s instructions to
the escrow agent handling the closing of the Loan.

 

SECTION 6. FINANCIAL STATEMENTS; COMPLIANCE CERTIFICATES; ADDITIONAL
INFORMATION; AND INSPECTION.

6.1 Financial Statements and Reports. From and after the date hereof and so long
as Lender (or a nominee designated by Lender) shall hold the Notes, Borrower
shall deliver to Lender:

(a) as soon as practicable after the end of each fiscal year, and in any event
within 120 days after the end of each fiscal year, the annual certified
financial statements and related consolidated statements of earnings, equity and
cash flows of Borrower and Subsidiaries conducting business in the agricultural
industry, and the Guarantor as of the end of and for such year, setting forth in
each case in comparative form the corresponding figures of the previous fiscal
year, all in reasonable detail, prepared in conformity with generally accepted
accounting principles applied on a basis consistent with that of previous years
(except as otherwise stated therein or in the notes thereto) certified by
Borrower, stating that such financial statements present fairly the consolidated
financial condition and results of operations and cash flows of Borrower and
related entities and the Guarantor in accordance with generally accepted
accounting principles consistently applied (except for changes with which such
accountants concur); with all such financial statements and related reports
audited by an independent third party certified public accountant;

(b) immediately upon a responsible manager, partner or officer of any Borrower
becoming aware of the existence of a condition, event or act which constitutes
an Event of Default or an event of default under any other evidence of
Indebtedness of any Borrower including, without limitation, an event which, with
notice or lapse of time or both, would constitute such an Event of Default or
event of default, a written notice specifying the nature and period of existence
thereof and what action such Borrower, as the case may be, is taking or proposes
to take with respect thereto; and

(c) such other information as to the business and properties of Borrower,
including consolidating financial statements of Borrower, Property Owners and
the Guarantor, and financial statements and other reports filed with any
governmental department, bureau, commission or agency, as Lender may from time
to time reasonably request.

6.2 Inspection. From and after the date hereof and so long as Lender (or a
nominee designated by Lender) shall hold the Notes, upon reasonable prior notice
to Borrower, Lender shall have the right (i) to visit and inspect, at Lender’s
expense, any of the properties, all at such reasonable times and as often as
Lender may reasonably request, of Property Owners or

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

20



--------------------------------------------------------------------------------

Borrower (including any property not owned by Borrower but upon which any
security for the Loan may be located), to examine its books of account and to
discuss the affairs, finances and accounts of Obligors with its and their
members, officers and managers and independent public accountants, and (ii) to
contact such third parties doing business with Borrower, and to engage in other
auditing procedures as Lender deem reasonable to ensure the validity of Lender’s
security interests or the accuracy of Obligors’ representations, warranties and
certifications. In connection with such inspections, Lender and Lender’s
engineers, contractors and other representatives shall have the right to perform
such environmental audits and other environmental examinations of the Real
Property as Lender deems necessary or advisable from time to time after
reasonable prior notice to Borrower.

6.3 Water Adequacy. Within thirty (30) days of Lender’s request (but not more
than once a year unless an Event of Default exists), Borrower shall deliver to
Lender such information as may be requested by Lender to demonstrate the sources
and amount of water supply available to each parcel of the Land during the
coming crop year, including the number of irrigated acres, the confirmed supply
available and the per acre foot cost of such supply.

 

SECTION 7. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that so long as any of the Notes shall be
outstanding:

7.1 To Pay Indebtedness. Borrower will punctually pay or cause to be paid the
principal and interest (and prepayment premium, if any) to become due in respect
of the Notes according to the terms thereof and hereof (inclusive of any other
permitted payments of which Borrower has notified Lender).

7.2 Maintenance of Borrower Office. Borrower will maintain an office at 1521
Westbranch Drive, First Floor, McLean, Virginia 22102 (or such other place in
the United States of America as Borrower may designate in writing to the holder
of the Notes).

7.3 To Keep Books. Obligors will keep proper books of record and account in
accordance with generally accepted accounting principles.

7.4 Payment of Taxes; Corporate Existence; Maintenance of Properties. Obligors
shall:

(a) pay and discharge promptly all taxes, assessments and governmental charges
or levies imposed upon it, its income or profits or its property before the same
shall become in default, as well as all lawful claims and liabilities of any
kind (including claims and liabilities for labor, materials and supplies) which,
if unpaid, might by law become a Lien upon its property, subject to the right to
contest certain claims as provided in the Security Instruments;

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

21



--------------------------------------------------------------------------------

(b) do all things necessary to preserve and keep in full force and effect its
corporate existence, rights (charter and statutory) and franchises (or cure any
noncompliance within a reasonable period after learning of the same, not to
exceed 30 days); and

(c) maintain and keep all its properties used or useful in the conduct of its
business in good condition, repair and working order, reasonable and ordinary
wear and tear excepted, and supplied with all necessary equipment and make all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as may be necessary so that the business carried on in connection therewith
may be conducted at all times in a reasonable and lawful manner.

7.5 To Insure. Obligors shall (in addition to the insurance required to be
maintained pursuant to the Security Instruments):

(a) keep all of its insurable properties owned by it insured against all risks
usually insured against by persons operating like properties in the same
geographical areas where the properties are located, all in amounts sufficient
to prevent Obligor from becoming a coinsurer within the terms of the policies in
question, but in any event as to any improvements located thereon in amounts not
less than eighty percent (80%) of the then full replacement value thereof;

(b) maintain public liability insurance against claims for personal injury,
death or property damage suffered by others upon or in or about any premises
occupied by it or occurring as a result of its maintenance or operation of any
airplanes, automobiles, trucks or other vehicles or other facilities (including,
but not limited to, any machinery used therein or thereon) or as the result of
the use of products sold by it or services rendered by it;

(c) maintain such other types of insurance with respect to its business as is
usually carried by persons of comparable size engaged in the same or similar
business and similarly situated; and

(d) maintain all such worker’s compensation or similar insurance as may be
required under the laws of any State or jurisdiction in which it may be engaged
in business.

All insurance for which provision has been made in Section 7.5 shall be
maintained in at least such amounts as such insurance is usually carried by
persons of comparable size engaged in the same or a similar business and
similarly situated; and all insurance herein provided for shall be effected
under a valid and enforceable policy or policies issued by insurers of
recognized responsibility, except that Obligor may effect worker’s compensation
or other similar insurance in respect of operations in any State or other
jurisdiction either through an insurance fund operated by such State or other
jurisdiction or by causing to be maintained a system or systems of
self-insurance which are in accord with applicable laws.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

22



--------------------------------------------------------------------------------

7.6 Continued Operations. Property Owners or their tenants, as applicable, shall
continue, in at least substantially the same manner and degree as present, and
subject to the addition of Future Properties, their agricultural operations on
the Property. Obligors acknowledge that such continued operations constitute a
significant inducement to Lender to make the Loan.

7.7 Notice of Change of Status. Borrower agrees that it shall promptly notify
Lender of the following:

(a) if any assets of any Obligor are surrendered in satisfaction of a debt or
obligation pursuant to the enforcement thereof;

(b) if any Obligor is dissolved or any trust comprising Obligor is revoked or
amended;

(c) if the lease for any land currently leased by any Obligor expires or is
terminated; or

(d) upon the commencement of any litigation, including any arbitration or
mediation, and of any proceedings before any governmental agency which could
materially and adversely affect the Real Property, the Borrower, the Guarantor
or Lender.

 

SECTION 8. SUBSTANTIAL BENEFITS; CONSEQUENCES OF LOAN STRUCTURE.

8.1 The Borrower and the Guarantor understand and agree that:

(a) unless and to the extent otherwise released by the Lender in writing, the
Collateral pledged by the Property Owners will secure the entire amount of the
Loan under the Notes and the other Loan Documents;

(b) an Event of Default by any or all of the Property Owners under the Security
Instruments or any of the Collateral Documents or other loan documents
evidencing or securing any portion of the Loan will also constitute an Event of
Default under the entire Loan and all other Notes and other Loan Documents
executed or delivered to evidence or secure the Loan or any portion thereof;

(c) except as otherwise stated in Section 10, Obligors will not be entitled to
the release of Lender’s security interest in any portion of the Collateral until
the entire Loan has been paid in full;

(d) a result of the structure of the Loan is that all of the Collateral,
regardless of the form by which it is encumbered or the ownership, shall now be
security for the repayment of all of the Notes, and shall be available to
satisfy the obligations incurred in connection with the entire Loan and each
Note; and

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

23



--------------------------------------------------------------------------------

(e) a default by any Obligor under any Note or the Loan Documents could result
in the judicial or nonjudicial sale of some or all the Collateral for the Loan,
and the application of the proceeds from such sale to complete or only partial
satisfaction of the joint and several obligations of the Obligors under any of
the Notes or Loan Documents.

8.2 Due to the business relationships among the Obligors there is a community of
interests among the Obligors such that the benefits of the Loan and each of the
Notes evidencing the Loan flowing to one Obligor also benefits the other
Obligors. The benefit of the Loan to each of the Obligors constitutes the
reasonably equivalent value of the aggregate transfers made and the aggregate
obligations incurred by each of the Obligors in connection with the Loan.

8.3 The proceeds of the Loan will be used:

(a) to refinance certain term financing referenced as Loan nos. 195530 and
194552; and

(b) to provide working capital and acquisition financing relating to the
purchase of additional Real Property by the Borrower or its Subsidiaries.

8.4 After diligent inquiry, Borrower has determined:

(a) the interest rate and repayment terms of the Loan are more favorable than
those any could have obtained without the pledge of Obligors’ ownership
interests in the Real Property as collateral for the Loan and the joint and
several liability of the Obligors;

(b) the relationship of the business operations conducted on the combined
property encumbered by the Security Instruments is such that the property in the
aggregate is more valuable than the sum of each portion thereof owned by
Obligor, and separate financing of the parcels of Real Property owned by any
Obligor would be uneconomical and inefficient; and

(c) the Loan and collateral structure is beneficial to the Guarantor’s and other
Obligors’ collective interests.

8.5 None of the Borrower, the Property Owners, or the Guarantor is insolvent as
of the date of this Agreement. Neither the Borrower, the Property Owners nor the
Guarantor will become insolvent as a result of the obligations incurred and
transfers made in connection with the Loan. Neither the Borrower, the Property
Owners nor Guarantor is, or is about to be, engaged in a business or transaction
for which such Borrower, Property Owner or Guarantor will have an unreasonably
small amount of capital after the closing of the Loan. Neither the Borrower, any

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

24



--------------------------------------------------------------------------------

Property Owner nor the Guarantor has incurred, or contemplates incurring, debts
beyond such Borrower’s, Property Owner’s or Guarantor’s ability to pay as such
debts become due. This Section 8.5 is subject to the Contribution and Indemnity
Agreement among the Obligors dated as of even date herewith.

8.6 The transfers made and obligations incurred by Obligors in connection with
the Loan are not made with the intent to hinder, delay or defraud any person to
which any Obligor was, is, or hereinafter will become, indebted.

 

SECTION 9. RESTRICTIVE COVENANTS.

Borrower and Guarantor covenant and agree that so long as any of the Notes shall
be outstanding:

9.1 Maximum Leverage. As of the end of each calendar quarter, the Consolidated
Total Debt divided by Consolidated Asset Value must be equal to or less than
sixty-five percent (65%).

9.2 Consolidated Net Worth. Borrower and Guarantor shall maintain a Consolidated
Net Worth at all times in excess of $50,000,000, measured at the end of each
calendar quarter.

9.3 Total Debt. Consolidated Total Debt divided by the product of two (2) times
Consolidated Net Worth must be equal to or less than 0.65, measured as of the
end of each calendar quarter.

9.4 Debt Yield Ratio. Consolidated Rental Revenue divided by Consolidated Total
Debt must be equal to or greater than five percent (5.0%), measured as of the
end of each calendar quarter.

9.5 Restricted Payments.

(a) Obligors will not, directly or indirectly, make any Restricted Payments or
incur any liability to make any Restricted Payments, or make advances or loans
to any member, unless immediately after giving effect to such action, there
shall not exist any Event of Default or event which, with notice or lapse of
time or both, would become an Event of Default; provided, that this shall not
apply to or otherwise restrict Obligors’ ability to make any Restricted Payments
that are legally required to maintain Guarantor’s status as a REIT. All
dividends, distributions, purchases, redemptions, retirements, acquisitions and
payments made pursuant to this Section 9.5 in property other than cash shall be
included for purposes of calculations pursuant to this Section 9.5 at the fair
market value thereof (as determined in good faith by the general partner or
manager of the applicable Obligor) at the time of declaration of such dividend
or at the time of making such distribution, purchase, redemption, retirement,
acquisition or payment.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

25



--------------------------------------------------------------------------------

(b) Borrower’s and each Property Owner’s outstanding membership, partnership or
other equity interests shall remain free and clear of any and all Liens at all
times.

9.6 Merger or Consolidation. No Obligor will consolidate with or merge into any
Person, or permit any Person to merge into it, nor will any Obligor transfer or
otherwise dispose of all or substantially all of its properties and assets
except as permitted hereby.

9.7 Transactions with Affiliates. Obligors will not engage in any transaction
with an Affiliate on terms more favorable to the Affiliate than would have been
obtainable in arm’s length dealing in the ordinary course of business with a
Person not an Affiliate; provided that none of the following shall be deemed to
be a transaction with an Affiliate: (i) any investment advisory agreement
between the Guarantor and Gladstone Management Corporation; (ii) any
administration agreement between the Guarantor and Gladstone Administration,
LLC; and (iii) any agreement for the provisions of mortgage services between the
Guarantor and Gladstone Securities, LLC.

9.8 Subordinate Debt. Borrower hereby agrees that all Subordinate Debt or any
inter-Obligor loans involving any one or more Obligor shall be subordinate in
all respects to the Loan and no payment of any amounts owing in connection
therewith at a time when an Event of Default exists may be made until the
earlier of Lender’s waiver of such Event of Default or the repayment in full of
all amounts owing to Lender in connection with the Loan. To the extent any
amounts are received in any manner whatsoever in connection with such
inter-Obligor loans by an obligee thereof during the period described in the
immediately preceding sentence, such amounts shall be held in trust for and paid
over to Lender until Lender are in receipt of all amounts owing to Lender in
connection with the Loan. Upon the request of Lender, Obligors shall enter into
a debt subordination agreement agreeable to Lender with respect to any
Subordinated Debt.

9.9 Maintain Organizational Existence. Obligors shall at all times maintain
their respective existence as a limited partnership, corporation or limited
liability company as applicable, in the state of its formation and any other
jurisdiction where it transacts business (or cure any failure to maintain such
existence within a reasonable time after learning of such failure, not to exceed
30 days). Without at least 30 days’ prior written notice to Lender, no Obligor
will change its name or jurisdiction of organization.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

26



--------------------------------------------------------------------------------

9.10 Transfers and Encumbrances. Obligors shall not assign, transfer, convey,
encumber or hypothecate any of its direct or indirect interest in any of the
Collateral or of any interest in any Obligor absent Lender’s prior written
consent which may be withheld or conditioned in Lender’s sole and absolute
discretion, except as expressly permitted in the Security Instruments or in
Section 9.13 or Section 10 hereof. Notwithstanding the foregoing, the following
transfers shall be permitted:

(a) Transfers of up to 50% of the outstanding limited partnership interests in
the Borrower shall be permitted so long as the balance of the partnership
interests are owned, directly or indirectly by the Guarantor which continues to
control the Borrower as the sole member of Gladstone Land Partners, LLC, a
Delaware limited liability company (“Gladstone Partners”), and so long as
(a) such transfers shall comply with the governing documents of Borrower, all
applicable state and federal laws and not result in the breach of any of the
representations or warranties contained in the Loan Documents; (b) Gladstone
Partners remains the general partner of the Borrower; (c) Lender shall be
provided with thirty (30) days’ prior written notice of such transfer if
affecting more than 25% of the total partnership interests in the Borrower,
together with copies of the related documents sufficient to demonstrate
compliance with Sections 4.20 and 4.21 above; (d) following the completion of
such transfer, and at all times during the term of the Loan, (i) each Property
Owner shall remain wholly owned and controlled by Borrower, and (ii) the
Adviser, or a sub-adviser thereof, shall continue to manage, control and act as
the investment adviser to the Guarantor, and indirectly to Gladstone Partners,
Borrower and the Property Owners, and (iii) one or more Key Principals shall
remain an executive officer or director of the Guarantor, and (iv) there shall
have been no material change in the investment strategy of the Guarantor.
Borrower shall provide Beneficiary with all documentation or other assurances
reasonably requested by Beneficiary to demonstrate compliance with the
foregoing;

(b) Transfers or issuances of publicly-traded stock in the Guarantor, provided
that if more than 25% of the outstanding stock is acquired by one or more
Persons, acting as a group, following the date of this Agreement, written notice
of such transfer(s) shall be provided to Lender accompanied by information
sufficient for Lender to confirm the continued accuracy of the representations
set forth in Sections 4.20 and 4.21 above, and further provided that Borrower
shall provide to Lender at its request from time to time during the term of the
Loan a complete list of all current shareholders in the Guarantor; and

(c) Lender will consent to transfers of Collateral between one or more Property
Owners to one or more other Property Owners so long as: (i) no Event of Default
has occurred or then exists; (ii) Lender is provided with thirty (30) days’
prior written notice of such transfer accompanied by copies of the documentation
used to effect such a transfer and information sufficient for the Lender to
confirm the current accuracy of the representations and warranties in the Loan
Documents including those in Section 4 hereof; (iii) Lender shall be provided,
at Borrower’s cost, with an endorsement to its title insurance policy insuring
the continued first priority lien of its Security Instrument upon and following
such transfer; (iv) Obligors shall execute and provide such additional documents
as Lender may require to confirm the current status of the Loan and the
authority of the parties to the transaction, their respective obligations
arising under the Loan and the Lender’s first priority liens under the Security

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

27



--------------------------------------------------------------------------------

Instruments; and (v) Borrower reimburses Lender for all costs and expenses
incurred in connection with such consent including without limitation title and
recording charges and reasonable expenses of outside legal counsel as well as
Lender’s customary servicing fee.

9.11 Change in Control. The Adviser or a sub-adviser thereof shall continue to
be the investment adviser to the Guarantor and, indirectly, to Gladstone
Partners, the Borrower and the Property Owners at all times during the term of
the Loan.

9.12 Unsecured Debt. Guarantor and Borrower shall not permit or cause any
Property Owner to incur any additional Indebtedness or incur any liability to
unsecured creditors.

9.13 Restructuring of Certain California Property Owners. Borrower may elect to
restructure certain of the Property Owners that own Collateral situated in the
State of California as more particularly described in the Disclosure and
Valuation Agreement (the “California Entity Restructuring”). Borrower shall give
Lender at least sixty (60) days prior written notice of its intention to
implement the California Entity Restructuring, and Lender agrees to consent to
the California Entity Restructuring subject to the following conditions, all of
which must be satisfied as determined by Lender:

(a) Borrower’s notice of intent to implement shall be accompanied by copies of
all proposed entity conversion or reorganization documents, entity documents for
the restructured entities, documents of conveyance and an organizational chart
reflecting the proposed changes;

(b) The restructured entities shall be owned by the same beneficial owners as in
effect with respect to the Property Owners as of the date of this Agreement,
subject to any permitted transfers set forth in Section 9.10;

(c) No Event of Default shall exist, nor shall any circumstance exist which with
the giving of notice or the passage of time or both would constitute an Event of
Default;

(d) Lender shall be provided, at Borrower’s cost, with an endorsement or
endorsements to its ALTA loan policy of title insurance insuring Lender as to
the continued first lien priority of all affected Security Instruments upon the
completion of the California Entity Restructuring and as to the vested title of
the affected Real Property;

(e) Borrower, Guarantors, applicable Property Owners and any newly organized
entities as part of the California Entity Restructuring shall execute for the
benefit of Lender such amendment and assumption documents, collateral documents
and certifications as Lender may require to confirm the continuing effect,
enforceability and validity of its Loan Documents upon and following such
California Entity Restructuring, which shall in no event release or prejudice
any rights or remedies of Lender thereunder;

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

28



--------------------------------------------------------------------------------

(f) Borrower shall pay all of Lender’s outside counsel fees and other costs,
including title and escrow costs in processing and documenting the California
Entity Restructuring and the adjustment of the Loan Documents (including any
necessary amendments to the Loan Documents and title endorsement premiums), but
Lender shall not charge a separate servicing fee in connection with the
California Entity Restructuring; and

(g) Borrower shall provide to Lender an opinion of legal counsel in
substantially the form accepted by Lender with respect to the existing Property
Owners on the Closing Date.

 

SECTION 10. PARTIAL RELEASE.

10.1 Partial Release. Borrower may request Lender to release one or more parcels
of Land, from time to time, from the lien of the Security Instruments (the
“Partial Release”) and Lender agrees to not unreasonably withhold its consent to
the Partial Release, subject to the prior satisfaction of the following terms
and conditions:

(a) Request. Borrowers shall submit a formal written request for the Partial
Release (the “Request”) not less than forty-five (45) days prior to the date
upon which Borrower desires to close the transfer of the parcel subject to the
Partial Release (the “Release Parcel”). No more than two (2) Requests shall be
made per calendar year. The Request shall be sufficiently detailed and include
all necessary documentation so as to allow Lender adequate time to process the
Partial Release, including without limitation an updated title report covering
the Real Property and, at Lender’s request, a boundary survey of the applicable
portion of the Real Property prepared by a licensed surveyor, and if such
information is not included in the request, the processing of the Request will
be delayed accordingly.

(b) No Default. No Event of Default shall exist under any of the Loan Documents,
either at the time of the Request or at the closing of the Partial Release
(unless the Partial Release will cure any then existing Event of Default), and
the Partial Release will not cause an Event of Default under any of the Loan
Documents. No material adverse change has occurred with respect to the financial
condition of any of the Borrowers or the Guarantors. In no event shall any
Partial Release result in one or more of the Borrowers transferring all of the
Collateral it has pledged in support of the Loan without revising the debt
allocation executed among the Obligors, and all Obligors must consent to the
transfer.

(c) Title Endorsement. If less than an entire property pledged by a Property
Owner is the subject of the Request, Borrower shall provide, at Borrower’s sole
expense, a title

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

29



--------------------------------------------------------------------------------

insurance endorsement which insures the continued first priority lien of the
Security Instrument(s) on the Real Property remaining after the Partial Release
(the “Remaining Property”), and which insures that the Remaining Property is
comprised of separate legal lot or lots, has legally enforceable access rights
and is comprised of contiguous parcels.

(d) Costs and Expenses. Borrower shall pay all of Lender’s outside counsel fees
and other costs, including title, escrow or appraisal costs, if any, in
processing and documenting the Partial Release (including any necessary
amendments to the Loan Documents and title endorsement premiums), and Lender’s
customary service fee not to exceed Five Thousand and No/100 Dollars
($5,000.00).

(e) Written Consent. The written consent to the Partial Release of all
guarantors of the Loan and, if required by Lender, the holders of any permitted
junior liens, encumbrances or lessees shall be obtained prior to the Partial
Release.

(f) Legal Compliance. Borrower shall create any easements, covenants or
restrictions required by Lender in order to ensure the continued compliance of
the Remaining Property with legal or lease requirements.

(g) Independence of Remaining Property. Borrower, at its sole cost and expense,
shall provide updated boundary surveys showing any new easements created for the
benefit of the Remaining Property (with the parcel to be released and the
Remaining Property consisting of separate and independent tax parcels approved
by the responsible taxing authority), and such other information or reports as
Lender may require to document that there has been no other impairment to the
use and operation of the Remaining Property,

(h) Functionality. The Remaining Property must have legal, insurable access for
ingress, egress, water conveyance and functionality and meet all applicable
legal requirements following the Partial Release. The release of the Release
Parcel shall not otherwise impair the use, functionality or value of the
Remaining Property (i.e. it shall not include improvements, wells, pumps,
motors, irrigation equipment, water rights or other items necessary for the
continued operation of the Remaining Property nor render the farming or other
use of the Remaining Property inefficient or more costly). The Partial Release
shall not otherwise adversely impact the farming or orchard operations or water
supply, as determined by the Lender in its sole discretion, or cause the overall
loan to value ratio to fall below 58% (absent a principal paydown pursuant to
Section 10.1(j) below), as determined by Lender using the Appraised Value.

(i) Proceeds of Release. Lender may require, as a condition to any Partial
Release, a payment reflecting the reduction in collateral value of the remaining
Collateral for application to the Loan or the pledge of additional Collateral,
as determined in Lender’s sole discretion in order to maintain the requisite
loan-to-value ratio of the Loan to the remaining

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

30



--------------------------------------------------------------------------------

Collateral. At Lender’s request updated appraisals of the remaining Collateral
shall be obtained at Borrowers’ cost to support the related analysis. Any
applicable prepayment premium under the terms of the Notes shall also be paid to
Lender. Borrower shall also have the right to require updated appraisals of the
remaining Collateral to support the necessary valuation, at Borrower’s cost.

(j) Application of Prepayment Proceeds. The Partial Release payment referred to
in Section 10.1(i) above shall be applied first to the applicable prepayment
premium calculated in accordance with the Notes, if any, with respect to the
principal reduction of the Loan and then to the principal balance of the Loan.
No Partial Release or prepayment shall affect the regularly scheduled
installments of principal and interest then due under the Notes. Lender shall
not be obligated to make any additional disbursements under this Loan Agreement
while any Request for Partial Release is pending.

10.2 Release/Removal of Plantings. Borrower has advised Lender that from time to
time tenants on the Property request permission to plant patented varieties or
to remove existing permanent plantings, whether bushes, trees, vines or other
plantings for purposes of replacing them with patented varieties. Lender will
consent to such removal and replacement under the following conditions:

(a) Borrower provides Lender with thirty (30) days’ prior written notice of the
proposed removal and replacement;

(b) No Event of Default is then outstanding;

(c) The value of the removed plantings (if the related valuation of such
plantings was previously included in the Appraised Value) is paid to Lender as a
prepayment of principal under the Loan (the “Patent Payment”), which shall first
be applied to any applicable prepayment premium required by the Notes and then
to principal. Borrower may escrow the Patent Payment in an escrow account
approved by Lender so that it may be applied on the next applicable Interest
Payment Date so that Borrower may avoid or minimize any applicable Prepayment
Premium. The value of the replacement or initially planted patented plants shall
not be included in the Appraised Value of the Property; and

(d) Borrower shall require its tenant, as a condition to the planting or the
removal and replacement, either to remove or to afford the applicable Property
Owner (and any successor) the ability to remove, without cost or liability, the
patented plantings and terminate any applicable royalty or payment therefor upon
termination of the related lease.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

31



--------------------------------------------------------------------------------

SECTION 11. DEFAULTS AND REMEDIES.

11.1 Events of Default; Acceleration. The occurrence of one or more of the
following events (herein an “Event of Default”) shall constitute an Event of
Default under this Agreement (and whether such occurrence shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) default in the payment of any interest upon any of the Notes when such
interest becomes due and payable; or

(b) default in the payment of principal of (or prepayment premium, if any, on)
any of the Notes or in the payment of any other amount evidenced by any of the
Notes or payable under this Agreement when and as the same shall become due and
payable, whether at maturity or at a date fixed for payment or prepayment, or by
acceleration or otherwise; or

(c) default in the performance or observance of any other non-monetary covenant,
agreement or condition contained in this Agreement or in either of the Notes or
the other Loan Documents (other than those matters otherwise identified in this
Section 11.1) that is not cured within thirty (30) days after receipt by
Borrower of written notice from Lender specifying the nature of the default,
provided however, if such default is a non-monetary default and cannot be cured
within the 30-day period, then so long as Borrower have commenced and diligently
pursues the cure of the related default, within ninety (90) days following
receipt of written notice, no Event of Default shall result and further provided
that no notice of default or opportunity for cure shall be required if during
the prior twelve (12) months, Lender has already sent a written notice to
Borrower identifying Borrower’s default in performance of the same obligation
and further provided that any cure periods set forth in this Section 11.1(c)
shall run concurrently with any cure periods afforded under any other Loan
Documents; or

(d) any Event of Default under any of the Security Instruments or any Default or
Event of Default under any Collateral Document or under any of the Indemnity
Agreements, any default under any guaranty or under any other Loan Document
(following the expiration of any applicable cure period) shall occur; or

(e) Borrower shall not pay when due, whether by acceleration or otherwise, any
evidence of indebtedness of Borrower (other than the Notes), or any condition or
default shall exist under any such evidence of indebtedness or under any
agreement under which the same may have been issued permitting such evidence of
indebtedness to become or be declared due prior to the stated maturity thereof,
and the expiration of any applicable cure period; or

(f) any Obligor shall file a petition seeking relief for itself under Title 11
of the United States Code, as now constituted or hereafter amended, or an answer
consenting to,

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

32



--------------------------------------------------------------------------------

admitting the material allegations of or otherwise not controverting, or shall
fail to timely controvert, a petition filed against any Obligor seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended; or any Obligor shall file such a petition or answer with respect to
relief under the provisions of any other now existing or future bankruptcy,
insolvency or other similar law of the United States of America or any State
thereof or of any other country or jurisdiction providing for the
reorganization, winding-up or liquidation of corporations or an arrangement,
composition, extension or adjustment with creditors; or

(g) a court of competent jurisdiction shall enter an order for relief which is
not stayed within sixty (60) days from the date of entry thereof against any
Obligor under Title 11 of the United States Code, as now constituted or
hereafter amended; or there shall be entered an order, judgment or decree by
operation of law or by a court having jurisdiction in the premises which is not
stayed within sixty (60) days from the date of entry thereof adjudging any
Obligor as bankrupt or insolvent, or ordering relief against any Obligor, or
approving as properly filed a petition seeking relief against any Obligor, under
the provisions of any other now existing or future bankruptcy, insolvency or
other similar law of the United States of America or any State thereof or of any
other country or jurisdiction providing for the reorganization, winding-up or
liquidation of corporations or an arrangement, composition, extension or
adjustment with creditors, or appointing a receiver, liquidator, assignee,
sequestrator, trustee, custodian or similar official of any Obligor or of any
substantial part of its property, or ordering the reorganization, winding-up or
liquidation of its affairs; or any involuntary petition against any Obligor
seeking any of the relief specified in this clause shall not be dismissed within
sixty (60) days of its filing; or

(h) any Obligor shall make a general assignment for the benefit of its
creditors; or any Obligor shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, sequestrator, trustee, custodian
or similar official of such Obligor or of all or any substantial part of its
property; or any Obligor shall have admitted in writing to its insolvency or
inability to pay, or shall have failed to pay, its debts generally as such debts
become due; or any Obligor or its trustees, directors or members shall take any
action to dissolve or liquidate such Obligor; or

(i) any Obligor shall (1) engage in any non-exempted “prohibited transaction,”
as defined in Sections 406 and 408 of ERISA and Section 4975 of the Internal
Revenue Code of 1986, as amended, (2) incur any “accumulated funding
deficiency,” as defined in Section 302 of ERISA, in an amount in excess of Ten
Thousand Dollars ($10,000), whether or not waived, or (3) terminate or permit
the termination of an “employee pension benefit plan,” as defined in Section 3
of ERISA, in a manner which could result in the imposition of a Lien on any
property of such Obligor pursuant to Section 4068 of ERISA securing an amount in
excess of Ten Thousand Dollars ($10,000.00); or

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

33



--------------------------------------------------------------------------------

(j) any representation or warranty made by Borrower in Section 4 hereof or in
any Collateral Document or in any certificate or instrument furnished in
connection therewith shall prove to have been false or misleading in any
material respect as of the date made, provided that Borrower shall have thirty
(30) days following the written identification by Lender of the related
misrepresentation or breach of warranty to cure the related misrepresentation if
unintentional and if Lender is thereby placed in the same risk position as if
the misrepresentation had not been made; or

(k) the Collateral or any portion thereof is sold, conveyed, transferred,
assigned or disposed of, or the Real Property is rezoned, either voluntarily or
involuntarily, or an agreement for any of the foregoing is entered into, other
than transfers permitted under the Loan Documents; or

(l) the dissolution or death of any Obligor, whether by operation of law or
otherwise other than inadvertent administrative dissolution which is not cured
within 30 days after Obligor has knowledge of such fact and which has no
Material Adverse Effect; or

(m) the default beyond any applicable cure or grace period by any Obligor under
any Indebtedness owed to any Person other than Lender, other than a default
(i) with respect to Indebtedness that is not secured by any of the Collateral,
and (ii) that does not result in a breach of any of the obligations set forth in
this Agreement including without limitation the covenants set forth in
Sections 9.1 - 9.5 above.

Upon an Event of Default, at Lender’s option, the entire outstanding principal
amount of the Notes, together with accrued interest thereon at the Default
Interest Rate, shall immediately become due and payable without notice or
demand. In the event that a tender of the foregoing sum is received at a time
when a prepayment premium would otherwise apply or prepayment would be
prohibited under the Notes, such tender shall be deemed to be a voluntary
prepayment under the Notes, and in addition to principal and interest due as
aforesaid, the Borrower agrees to pay the prepayment price, computed as provided
in the Notes (except that, for purposes of such computation, the prepayment date
shall be deemed to be the date upon which the holder of the Notes shall have
declared the Notes to be due and payable).

BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE
SECTION 2954.10 TO PREPAY THE NOTES, IN WHOLE OR IN PART, WITHOUT FEE OR
PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THE NOTES, AND (B) AGREES
THAT IF, FOR ANY REASON, A PREPAYMENT OF THE NOTES IS MADE, UPON OR FOLLOWING
ANY ACCELERATION OF THE MATURITY DATE OF THE NOTES BY THE HOLDER THEREOF ON
ACCOUNT OF ANY DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT
LIMITED TO ANY TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED
OR RESTRICTED BY THE

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

34



--------------------------------------------------------------------------------

SECURITY INSTRUMENTS, THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE
PREPAYMENT FEE SPECIFIED IN THE NOTES (IF APPLICABLE). BY INITIALING THIS
PROVISION IN THE SPACE PROVIDED BELOW, BORROWER AGREES THAT LENDER’S AGREEMENT
TO MAKE THE LOAN AT INTEREST RATE AND FOR THE TERM SET FORTH IN THE NOTES AND
THIS AGREEMENT CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

INITIALS OF AUTHORIZED SIGNATORY OF BORROWER:                     

11.2 Remedies Upon Default. In case an Event of Default shall occur and be
continuing, the holder of the Notes may proceed to protect and enforce its
rights by suit in equity, action at law or other appropriate proceeding, whether
for the specific performance of any covenant contained in the Notes or in this
Agreement or in any Loan Document or in aid of the exercise of any power granted
in the Notes or in this Agreement or in any Loan Document or may proceed to
enforce the payment of the Notes or to enforce any other legal or equitable
right of the holder of the Notes including without limitation, taking of the
following actions, concurrently or successively, without notice to any Obligor.
Borrower agrees that its obligations under the Notes are of the essence, and
upon application to any court of equity having jurisdiction, Lender shall be
entitled to pursue a judgment against Borrower requiring specific performance of
such obligations.

(a) Declare the Notes to be, and the Notes shall thereupon become, immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived, anything contained herein or in the Notes
to the contrary notwithstanding; or

(b) Enter upon and take possession of the Real Property and all material,
equipment and supplies thereon and water rights available thereto and to fulfill
the obligations of Borrower hereunder and to sell, manage, repair, and protect
the Real Property. Without restricting the generality of the foregoing and for
the purposes aforesaid, Borrower hereby appoints and constitutes Lender its
lawful attorney-in-fact with full power of substitution, (i) to pay, settle or
compromise all existing bills and claims which may be liens or security
interests against the Real Property or any fixtures or equipment thereon, or as
may be necessary or desirable for the clearance of title or otherwise, and
(ii) to use any funds of any Borrower, including any Loan balance which might
not have been disbursed.

11.3 Remedies Not Waived. No course of dealing between the holder of the Notes
and Borrower or any delay or failure on the part of the holder in exercising any
rights under the Notes, any Loan Document or hereunder shall operate as a waiver
of any rights of such holder.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

35



--------------------------------------------------------------------------------

11.4 Remedies Cumulative. No remedy herein or in the Notes or in any Loan
Document conferred upon the holder of the Notes is intended to be exclusive of
any other remedy and each and every remedy shall be in addition to every other
remedy given hereunder or under the Notes or under any Loan Document or now or
hereafter existing at law or in equity or by statute or otherwise.

11.5 Costs and Expenses. Borrower shall pay to the holder of the Notes, to the
extent permitted under applicable law, all reasonable out-of-pocket expenses
incurred by such holder as shall be sufficient to cover the cost and expense of
enforcing such holder’s rights under the Notes and any Loan Document or the
collecting and foreclosing upon, or otherwise dealing with, the Collateral, or
participating in any litigation or bankruptcy proceeding for the protection or
enforcement of the holder’s collateral or claim against any Obligor of the Notes
or otherwise incurred in connection with the occurrence of an Event of Default,
said expenses to include reasonable compensation to the outside attorneys and
counsel of such holder for any services rendered in that connection, upon the
Notes held by such holder.

 

SECTION 12. MISCELLANEOUS.

12.1 Loss or Damage. In case of loss or damage by fire or otherwise to the Real
Property or any part thereof, Borrower will forthwith notify Lender of same and
Lender may make proof of such loss if the same is not promptly made by Borrower
or if Lender deem it desirable to do so. Lender is authorized to adjust,
collect, and compromise, in its reasonable discretion, all claims under
insurance policies covering the loss in question. All such insurance proceeds
otherwise payable to Borrower shall be paid directly and solely to Lender and
each insurance company is authorized and directed to make such payment directly
and solely to Lender, and the insurance policies shall so stipulate.
Notwithstanding anything to the contrary herein, provided no Event of Default
has occurred, Borrower shall be entitled to compromise and settle, and retain
the insurance proceeds from, any casualty loss of $100,000.00 or less as to an
insured casualty loss for any given parcel of the Real Property but not to
exceed an aggregate of $500,000.00 for the entire Property so long as Borrower
provides written notice to Lender and uses any proceeds and any additional funds
as may be required to fully restore the portion of the Property at issue. All
insurance proceeds may, subject to the sentence immediately below, be applied
either to the reduction of the indebtedness under this Agreement and the Notes,
without prepayment premium or penalty of any kind, or to the restoration,
repair, replacement or rebuilding of the portion of the Real Property so damaged
in such manner as Lender may determine, and any application thereof to the
indebtedness shall not release or relieve any Borrower from making the payments
or performing the other agreements and obligations herein required until the
indebtedness is paid in full. If and only so long as no Event of Default has
occurred and is continuing hereunder and provided that the insurance proceeds,
when combined with the portion of this Loan not yet disbursed, are sufficient in
Lender’s judgment, after first deducting and paying the expenses, if any,
incurred by Lender in the collection of the proceeds

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

36



--------------------------------------------------------------------------------

of the insurance, to otherwise pay all costs and expenses relating thereto and
to this Loan (including the payment of interest and other carrying costs) or if
such proceeds are not sufficient as above provided, provided that Borrower
deposit with Lender, the amount of such deficiency, as determined by Lender
within ten (10) Business Days of demand therefor and further provided that the
Borrower shall not claim that, notwithstanding such payment to Lender, it had no
liability to pay any or some portion of such proceeds to Lender, then the
balance of the proceeds, plus any amounts deposited by Borrower, will be held
and disbursed by Lender, from time to time, for the purpose of the repair,
restoration, building or rebuilding of the Real Property in accordance with
Lender’s customary disbursement procedures as may be then in effect.

12.2 Assignment by Lender. Lender may assign, negotiate, pledge or otherwise
hypothecate all or any portion of this Agreement or grant participations herein,
or in any of its rights and security hereunder, including, without limitation,
the Notes and the Loan Documents and, in the case of such assignment, Borrower
will accord full recognition thereto and agree that all rights and remedies of
Lender in connection with the interest so assigned shall be enforceable against
Borrower by such assignee with the same force and effect and to the same extent
as the same would have been enforceable by Lender but for such assignment
provided that in connection with any such assignment Lender shall give Borrower
at least sixty (60) days prior written notice of such assignment and such
assignee agrees to be bound by the terms and provisions hereof.

Borrower shall not assign or attempt to assign any of its rights under this
Agreement, either voluntarily or by operation of law.

12.3 Time is of the Essence. Time is of the essence of this Agreement.

12.4 No Waiver. No waiver of any term, provision, condition, covenant, or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure by Lender to exercise, or delay by Lender in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law. No notice or demand on any Obligor in any case shall, in
itself, entitle Obligor to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Lender to any other
or further action in any circumstances without notice or demand.

12.5 No Joint Venture. Nothing herein, in the Notes, the Loan Documents, or in
any other Loan Document contained, and no action or inaction whatsoever on the
part of Lender, shall be deemed to make Lender a partner or joint venturer with
Borrower and Borrower shall protect, defend, indemnify and hold Lender harmless
from and against all claims, loss, cost,

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

37



--------------------------------------------------------------------------------

expense (including attorneys’ fees) and damages arising from the relationship
between Lender and Borrower being construed or alleged to be as anything other
than that of secured lender and borrower; provided, that Borrower shall not be
required to indemnify Lender against Lender’s gross negligence or intentional
misconduct.

12.6 Entire Agreement. This Agreement and the attached Exhibits hereto and the
other documents referred to herein constitute the entire agreement between the
parties hereto and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto.

12.7 Severability; Consistency. If any provision of this Agreement or the
application thereof to any person or situation shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, and the application
of such provision to persons or situations other than those to which it shall
have been held invalid or unenforceable, shall not be affected thereby, but
shall continue valid and enforceable to the fullest extent permitted by law. The
Loan Documents are intended to be consistent with each other and should be
interpreted to such effect.

12.8 Agreement Not to Benefit Third Parties. This Agreement is made for the sole
benefit of Borrower and Lender, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent for any
purpose whatsoever, nor have any right of action of any kind hereon nor be
deemed to be a third party beneficiary hereunder.

12.9 No Documents to be Recorded. Obligors covenant that they will not cause or
permit any document or instrument to be placed of record with respect to the
Land or the Real Property without Lender’s prior written consent.

12.10 Loss, Theft, Destruction or Mutilation of Notes. Upon receipt of evidence
satisfactory to the Borrower of the loss, theft, destruction or mutilation of
any of the Notes, and, in the case of any such loss, theft or destruction, upon
receipt of a bond of indemnity reasonably satisfactory to the Borrower or, in
the case of any such mutilation, upon surrender and cancellation of such Notes,
the Borrower will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Notes, a new Note(s) of like tenor and unpaid principal amount and
dated the date of, or, if later, the date to which interest has been paid on,
the lost, stolen, destroyed or mutilated Notes.

12.11 Expenses. In addition to the loan fee previously paid to Lender Borrower
shall pay all costs of closing the Loan and all of Lender’s expenses with
respect thereto, including but not limited to, reasonable outside legal fees and
disbursements of counsel for Lender (including reasonable outside legal fees
incurred by Lender subsequent to the closing of the Loan in connection with the
administration, collection or transfer of the Loan); all recording fees and

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

38



--------------------------------------------------------------------------------

charges; title insurance premiums and costs, escrow and funding charges;
surveys; intangible taxes; environmental assessments; expenses of foreclosure
(including trustee’s and attorney’s fees); and similar items. Borrower’s
obligations under this Section 12.11 shall survive the payment or prepayment of
the Notes.

12.12 Stamp Taxes, Recording Fees, etc. Borrower shall pay, and save Lender and
any subsequent holder of the Notes harmless against, any and all liability
(including any interest or penalty for non-payment or delay in payment) with
respect to stamp and other taxes (other than any such stamp or other taxes
incurred upon a transfer of the Notes or loan participations by Lender), if any,
and all recording and filing fees which may be payable or determined to be
payable in connection with the transactions contemplated by this Agreement and
the Loan Documents, including, without limitation, the issuance and delivery of
the Notes, the execution, delivery, filing and recording of the Loan Documents
and financing statements related thereto, or any modification, amendment or
alteration thereof. The obligations of Borrower under this Section 12.12 shall
survive the payment or prepayment of the Notes.

12.13 Successors and Assigns. All covenants, agreements, representations and
warranties made herein, in the Loan Documents and in the Notes or in
certificates delivered in connection herewith by or on behalf of Borrower shall
survive the issuance and delivery of the Notes to Lender, the making of the Loan
by Lender, and shall bind the successors and assigns of Borrower, whether so
expressed or not, and all such covenants, agreements, representations and
warranties shall inure to the benefit of Lender’s successors and assigns,
including any subsequent holder of any of the Notes.

12.14 Notices. Any notice under this Agreement shall be in writing and shall be
effective when either delivered in person or, if mailed, shall be deemed
effective on the third (3rd) day after deposited as registered or certified
mail, first class postage prepaid, addressed to the parties at the following
addresses:

 

If to Lender:    Metropolitan Life Insurance Company    Agricultural Investments
   10801 Mastin Boulevard, Suite 930    Overland Park, Kansas 66210    Attn.:
SSU Director With a copy to:    Metropolitan Life Insurance Company   
Agricultural Investments    205 E River Park Circle, Suite 330    Fresno,
California 93720    Attn.: Director, WRO

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

39



--------------------------------------------------------------------------------

And a copy to:    Metropolitan Life Insurance Company    Agricultural
Investments    10801 Mastin Boulevard, Suite 930    Overland Park, Kansas 66210
   Attn.: Law Department If to Borrower:    Gladstone Land Limited Partnership
   c/o Gladstone Land Corporation    1521 Westbranch Drive, First Floor   
McLean, VA 22102    Attn.: Danielle Jones, Chief Financial Officer If to
Guarantor:    Gladstone Land Corporation    1521 Westbranch Drive, First Floor
   McLean, VA 22102    Attn.: David Gladstone, Chairman,    Chief Executive
Officer and President With a copy to:    Bass, Berry & Sims PLC    100 Peabody
Place, Suite 900    Memphis, TN 38103    Attn.: Richard R. Spore, III

Any party may change its address for notices by written notice to the other.
Notices may be given by facsimile transmission if a hard copy is also delivered
the next business day thereafter, with such notice to be effective when received
during business hours or the next business day following facsimile receipt if
received outside of business hours.

12.15 Law Governing; Modification. This Agreement shall be construed in
accordance with and governed by laws of the State of California. No provision of
this Agreement may be waived, changed or modified, or the discharge thereof
acknowledged, orally, but only by an agreement in writing signed by the party
against whom the enforcement of any waiver, change, modification or discharge is
sought.

12.16 Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and do not constitute part of this Agreement.

12.17 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

40



--------------------------------------------------------------------------------

12.18 FINAL CREDIT AGREEMENT. THIS WRITTEN AGREEMENT, THE NOTES AND THE LOAN
DOCUMENTS ARE THE FINAL EXPRESSION OF THE CREDIT AGREEMENT BETWEEN BORROWER AND
LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS
ORAL AGREEMENT BETWEEN BORROWER AND LENDER. BORROWER AND LENDER HEREBY AFFIRM
THAT THERE IS NO UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN BORROWER AND LENDER
WITH RESPECT TO THE SUBJECT MATTER OF THIS WRITTEN CREDIT AGREEMENT, THE NOTES,
THE LOAN DOCUMENTS, AND ANY RELATED LOAN DOCUMENTS.

(Signatures follow on next pages)

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Guarantor have executed this Loan Agreement, or
have caused this Loan Agreement to be executed by its duly authorized
representative(s) as of the day and year first written above.

 

BORROWER:

GLADSTONE LAND LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

Gladstone Land Partners, LLC,

a Delaware limited liability company

its General Partner

  By:  

Gladstone Land Corporation,

a Maryland corporation

its Manager

    By:  

 

     

David Gladstone

Its Chief Executive Officer

GUARANTOR:

GLADSTONE LAND CORPORATION,

a Maryland corporation

By:  

 

 

David Gladstone

Its Chief Executive Officer

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

42



--------------------------------------------------------------------------------

The foregoing agreement is hereby accepted as of the date first above written.

METROPOLITAN LIFE INSURANCE COMPANY

 

By  

 

  Its  

 

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

43



--------------------------------------------------------------------------------

EXHIBIT A

Description of Land

WEST GONZALES ROAD OXNARD

Real property in the unincorporated area of the Ventura County, State of
California, described as follows:

PARCELS H, J, K, L AND M, IN THE COUNTY OF VENTURA, STATE OF CALIFORNIA AS PER
MAP FILED IN BOOK 22 PAGES 3 TO 7 INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

EXCEPTING THEREFROM; ALL OIL, OIL RIGHTS, NATURAL GAS RIGHTS, MINERAL RIGHTS,
AND OTHER HYDROCARBON SUBSTANCES BY WHATEVER NAME KNOWN, TOGETHER WITH
APPURTENANT RIGHTS THERETO, WITHOUT, HOWEVER, ANY RIGHT TO ENTER UPON THE
SURFACE OF SAID LAND NOR ANY PORTION OF THE SUBSURFACE LYING ABOVE A DEPTH OF
500 FEET, AS RESERVED AND SET FORTH IN THAT CERTAIN DOCUMENT, ENTITLED
“AGREEMENT REGARDING RELINQUISHMENT OF RIGHT OF SURFACE ENTRY AND NOTICE OF
INTENT TO PRESERVE MINERAL RIGHTS”, RECORDED OCTOBER 20, 1994 AS INSTRUMENT
NO. 94-171421, OFFICIAL RECORDS.

APN: 138-0-090-185, 138-090-195,138-0-090-205, 215 & 225

WEST BEACH STREET WATSONVILLE

Real property in the unincorporated area of the Santa Cruz County, State of
California, described as follows:

PARCEL ONE

BOUNDED ON THE NORTHWESTERN SIDE BY LANDS NOW OR FORMERLY OF SILVA, CABRAL AND
JOSEPH; ON THE NORTHEASTERN SIDE BY LANDS NOW OR FORMERLY OF STOESSER; ON THE
SOUTHEASTERN SIDE BY THE COUNTY ROAD, COMMONLY CALLED THE BEACH ROAD LEADING
FROM WATSONVILLE TO THE BAY OF MONTEREY; AND ON THE SOUTHWESTERN SIDE BY LANDS
FORMERLY OWNED BY CHARLOTTE MCAULIFFE AND NOW OR FORMERLY OF D. KALLAM, AND ALSO
MORE PARTICULARLY BOUNDED AND DESCRIBED AS BEING PART OF THE RANCHO BOLSA DEL
PAJARO, PART OF TIDE LAND SURVEY NO. 3 AND PART OF THE SAN ANDREAS RANCHO.

BEGINNING AT A STATION IN THE MIDDLE OF THE BEACH ROAD AT THE SOUTHERNMOST
CORNER OF THE LAND CONVEYED BY DAISY STOUGH AND G.L. STOUGH, TO L.C.
MATIASEVICH, BY DEED RECORDED SEPTEMBER 27, 1926 IN VOLUME 66, PAGE 244,
OFFICIAL RECORDS OF SANTA CRUZ COUNTY; THENCE ALONG THE SOUTHWESTERLY BOUNDARY
OF SAID LANDS OF MATIASEVICH, NORTH 45° 35’ WEST

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 1



--------------------------------------------------------------------------------

36.47 CHAINS TO THE MIDDLE OF THE SLOUGH; THENCE SOUTHWESTERLY ALONG THE MIDDLE
OF SAID SLOUGH, HERE FORMING THE BOUNDARY BETWEEN THE LANDS NOW OR FORMERLY OF
SILVA, CABRAL AND JOSEPH AND THE LANDS OF TRAFTON AND STEPHENSON TO THE
NORTHERNMOST CORNER OF THE LAND DESCRIBED IN THE DECREE TERMINATING JOINT
TENANCY IN THE MATTER OF THE ESTATE OF ARMANDO MALATESTA, DECEASED, RECORDED
SEPTEMBER 4, 1942 IN VOLUME 445, PAGE 102, OFFICIAL RECORDS OF SANTA CRUZ
COUNTY; THENCE ALONG THE NORTHEASTERLY LINE OF SAID LAND, SOUTH 54 1/2° EAST
30.735 CHAINS TO THE MIDDLE OF THE BEACH ROAD; THENCE ALONG THE MIDDLE OF SAID
ROAD, NORTH 47 3/4° EAST 28.08 CHAINS, MORE OR LESS, TO THE PLACE OF BEGINNING.

PARCEL TWO

BEING A PART OF THE RANCHO BOLSA DEL PAJARO AND BEGINNING IN THE CENTER OF THE
ROAD FROM WATSONVILLE TO CAMP GOODALL ON THE LINE BETWEEN THE LANDS OF E.A.
KNOWLES, DECEASED, AND ON CASSINI FROM WHICH POINT THE MOST NORTHERN GATE POST
MARKED “K-3” BEARS SOUTH 65° 50’ EAST 49 LINKS DISTANT; THENCE ALONG SAID LINE
BETWEEN SAID LANDS OF KNOWLES AND CASSINI, SOUTH 65° 50’ EAST 20.75 CHAINS TO A
STAKE “K-4”; THENCE NORTH 35 1/2° EAST 7.22 CHAINS TO A POINT “K-8”; THENCE
NORTH 60° 50’ WEST 18.46 CHAINS TO THE CENTER LINE OF SAID ROAD FROM WHICH POINT
A WITNESS POST “K-2” BEARS SOUTH 60° 50’ EAST 47 LINKS DISTANT; THENCE ALONG THE
CENTER OF SAID ROAD, SOUTH 47 3/4° WEST 9.48 CHAINS TO THE POINT OF BEGINNING.

BEING LOT 3 OF THE SUBDIVISION OF THE KNOWLES TRACT MADE BY THE HEIRS OF E.A.
KNOWLES, DECEASED, IN DECEMBER A.D. 1895 COURSES TRUE, MAGNETIC VARIATION 16
1/2° EAST.

PARCEL THREE

BEING A PART OF THE RANCHO BOLSA DEL PAJARO AND BEGINNING IN THE MIDDLE OF THE
BEACH ROAD, SO CALLED, DISTANT ON THE CENTERLINE OF SAID BEACH ROAD, NORTH 47°
45’ EAST 6.80 CHAINS FROM THE LINE OF LANDS FORMERLY OWNED BY KNOWLES AND
RUNNING THENCE FROM SAID POINT OF BEGINNING, SOUTH 52° 42’ EAST 40.07 CHAINS TO
A STATION IN THE PAJARO RIVER; THENCE UP SAID RIVER, NORTH 44° 5’ EAST 4.49
CHAINS TO LANDS OF MARGARETH FOSTER; THENCE LEAVING RIVER AND ALONG THE
SOUTHWESTERN BOUNDARY OF SAID LANDS OF FOSTER, NORTH 50° 15’ WEST 39.50 CHAINS
TO THE MIDDLE OF THE AFORESAID BEACH ROAD; AND THENCE ALONG THE CENTERLINE OF
SAID BEACH ROAD, SOUTH 47° 45’ WEST 6.24 CHAINS TO THE PLACE OF BEGINNING.

PARCEL FOUR

BEGINNING IN THE CENTER OF THE BEACH ROAD AT THE MOST NORTHERN CORNER OF A 45
ACRE TRACT OF LAND CONVEYED BY ONE JOSEPH MCCOLLUM TO JAMES REDMAN IN DECEMBER,
1902, A CONCRETE POST 4 INCHES IN DIAMETER BEARS SOUTH 50 1/4°

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 2



--------------------------------------------------------------------------------

EAST 45 LINKS DISTANT AND RUNNING THENCE FROM SAID POINT OF BEGINNING ALONG THE
NORTHEASTERN BOUNDARY OF SAID LANDS CONVEYED TO SAID REDMAN, SOUTH 50 1/4° EAST
38.19 CHAINS TO THE NORTHWESTERN BANK OF THE PAJARO RIVER; THENCE ALONG THE SAID
NORTHWESTERN BANK OF SAID PAJARO RIVER, NORTH 44° 23’ EAST 11.81 CHAINS TO A
STATION FROM WHICH A WITNESS POST BEARS NORTH 45° 25’ WEST 1.50 CHAINS; THENCE
LEAVING SAID RIVER BANK, NORTH 45° 25’ WEST 37.45 CHAINS TO THE CENTER OF THE
AFORESAID BEACH ROAD; AND THENCE ALONG THE CENTERLINE OF SAID BEACH ROAD, SOUTH
46 3/4° WEST 15.04 CHAINS TO THE PLACE OF BEGINNING, COURSES TRUE, MAGNETIC
VARIATION BEING 16° 35’ EAST, AND BEING THE SAME LAND CONVEYED BY MARGARETH
FOSTER TO SAID CELIA MCCOLLUM.

 

APN:   052-181-15 (PARCEL ONE)   052-561-01 (PARCEL TWO)   052-561-04 (PARCEL
THREE)   052-561-05 (PARCEL FOUR)

DALTON LANE WATSONVILLE

Real property in the unincorporated area of the Santa Cruz County, State of
California, described as follows:

PARCEL ONE

BEING A PART OF THE CORRALITOS RANCHO AND BEGINNING AT A STAKE IN THE FENCE ON
THE NORTH SIDE OF DONOHUE’S LANE AT THE SOUTHEAST CORNER OF A 100 ACRE TRACT
SOLD BY BISHOP AMAT TO B. PHILLIPS IN 1874; THENCE ALONG THE NORTH SIDE OF SAID
DONOHUE’S LANE, EAST 20.69 CHAINS; THENCE NORTH 49.17 CHAINS TO THE SOUTH SIDE
OF THE ROAD CONNECTING THE GREEN VALLEY ROAD WITH THE WATSONVILLLE AND SAN JOSE
ROAD, NEAR THE NORTHWEST CORNER OF A TRACT OWNED BY MCGRATH; THENCE ALONG SAID
ROAD SOUTH 85° 40’ WEST 20.72 CHAINS; THENCE SOUTH 47.60 CHAINS TO THE PLACE OF
BEGINNING.

EXCEPTING THEREFROM THE PORTION GRANTED BY WALTER E. DORN, AS EXECUTOR OF THE
LAST WILL AND TESTAMENT OF CHARLES DONDERO, DECEASED, TO PETER SAULOVICH AND
JOHN SAULOVICH, BY DEED RECORDED NOVEMBER 21, 1934 IN VOLUME 278, PAGE 230,
OFFICIAL RECORDS OF SANTA CRUZ COUNTY.

ALSO EXCEPTING THEREFROM THE PORTION GRANTED BY WALTER E. DORN, AS EXECUTOR OF
THE LAST WILL AND TESTAMENT OF CHARLES DONDERO, DECEASED, TO MATTEO GHIGLIONE,
BY DEED RECORDED FEBRUARY 4, 1935 IN VOLUME 284, PAGE 47, OFFICIAL RECORDS OF
SANTA CRUZ COUNTY.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 3



--------------------------------------------------------------------------------

PARCEL TWO

BEING A PART OF THE RANCHO CORRALITOS AND BEGINNING AT A 4 X 4 POST SCRIBED R-14
STANDING ON THE NORTHERN BOUNDARY OF AND NORTH 85° 40’ EAST 698.68 FEET DISTANT
FROM THE NORTHWESTERN CORNER OF A TRACT OF LAND CONVEYED BY J.B. POOL TO B.
PHILLIPS. BY DEED DATED DECEMBER 13, 1870 AND RECORDED IN VOLUME 13 OF DEEDS, AT
PAGE 442, RECORDS OF SANTA CRUZ COUNTY, OF WHICH THE LANDS HEREIN DESCRIBED ARE
A PART; RUNNING THENCE ALONG SAID NORTHERN BOUNDARY, NORTH 85º 40’ EAST 668.92
FEET TO A STATION ON THE WESTERN BOUNDARY OF THE LANDS OF ONE DALTON, FROM WHICH
A 4 X 4 WITNESS POST SCRIBED D-B-A BEARS SOUTH 43.42 FEET DISTANT; THENCE ALONG
THE WESTERN BOUNDARY OF THE LANDS OF DALTON, SOUTH 1528.50 FEET TO A STEEL BAR
DRIVEN FLUSH WITH THE GROUND; THENCE LEAVING SAID LANDS OF DALTON, NORTH 85° 32’
WEST 668.97 FEET TO A STATION; AND THENCE NORTH 1425.86 FEET TO THE PLACE OF
BEGINNING FROM WHICH A 12 INCH SPIKE DRIVEN IN THE PAVEMENT OF THE COUNTY ROAD
BEARS NORTH 28.09 FEET DISTANT.

EXCEPTING FROM THE ABOVE DESCRIBED PROPERTY THOSE PORTIONS OF SAID PARCELS OF
LAND CONVEYED BY FIRST PARTIES HEREIN TO FRANK BOASSO, BY DEED DATED MAY 2, 1935
AND RECORDED IN VOLUME 286, PAGE 269, OFFICIAL RECORDS OF SANTA CRUZ COUNTY.

ALSO EXCEPTING THEREFROM THE LANDS CONVEYED IN THE DEED FROM STANLEY J. PHILLIPS
TO TED T. KIMURO, ET AL., RECORDED JULY 21, 1972 IN VOLUME 2221, PAGE 359,
OFFICIAL RECORDS OF SANTA CRUZ COUNTY.

PARCEL THREE

COMMENCING AT THE SOUTHEASTERLY CORNER OF THAT CERTAIN 14.00 ACRE TRACT OF LAND
DESCRIBED IN THE DECREE OF FINAL DISTRIBUTION IN THE MATTER OF THE ESTATE OF
PETER SAULOVICH, DECEASED, DATED JULY 19, 1945, A CERTIFIED COPY OF WHICH WAS
RECORDED ON AUGUST 9, 1945 IN VOLUME 500, PAGE 419, OFFICIAL RECORDS OF SANTA
CRUZ COUNTY; RUNNING THENCE ALONG THE SOUTHERLY LINE OF SAID TRACT, WEST 696.68
FEET TO A 4 BY 4 POST SCRIBED P-14 ON THE EASTERLY BOUNDARY OF THE LANDS OF
PHILLIPS; THENCE NORTH AND ALONG THE EASTERLY LINE OF PHILLIPS, 50.00 FEET;
THENCE EAST 696.68 FEET TO THE EASTERLY LINE OF SAID 14.00 ACRE TRACT; AND
THENCE SOUTH 50.00 FEET TO THE POINT OF BEGINNING.

PARCEL FOUR

BEING A RIGHT OF WAY 45 FEET IN WIDTH, APPURTENANT TO PARCELS ONE, TWO AND
THREE, FOR ROAD AND UTILITY PURPOSES, AS CONVEYED IN THE DEED FROM STANLEY J.
PHILLIPS, ET AL., TO STANLEY J. PHILLIPS, ET AL., RECORDED OCTOBER 27, 1975 IN
VOLUME 2552, PAGE 707, OFFICIAL RECORDS OF SANTA CRUZ COUNTY.

APN: 051-012-16

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 4



--------------------------------------------------------------------------------

SAN ANDREAS ROAD WATSONVILLE

Real property in the unincorporated area of the Santa Cruz County, State of
California, described as follows:

PARCEL ONE:

ALL THAT CERTAIN TRACT OF LAND IN THE REPORT OF THE REFEREES APPOINTED BY THE
DISTRICT COURT OF SAID COUNTY IN THE SUIT THEREIN WHEREIN EDWARD BRIODY WAS
PLAINTIFF AND TITUS HALE AND OTHERS WERE DEFENDANTS, DESIGNATED AS LOT 19, AND
FURTHER DESCRIBED AS FOLLOWS:

BEGINNING AT A STAKE IN THE CENTER OF THE SAN ANDREAS ROAD AND THENCE RUNNING
NORTH 56 DEGREES 2.61 CHAINS TO POST 8 OF THAT ROAD; THENCE NORTH 29 DEGREES
WEST 21.48 CHAINS TO POST 9 OF THAT ROAD; THENCE NORTH 51 DEGREES WEST 5.62
CHAINS TO THE CORNER OF LAND, MRS. MARGARET CURN, KNOWN AS LOT 14, OF THE RANCHO
SAN ANDREAS; THENCE ALONG THE BOUNDARIES OF SAID LOT 14 AND LANDS OF MARY J.
ROACHE, KNOWN AS LOT 16 OF THE SAID RANCH AND OF LANDS OF ALEXANDER P. ROACHE,
KNOWN AS LOT 17 OF SAID RANCH, NORTH 83 DEGREES EAST 40.73 CHAINS TO THE
NORTHWEST CORNER OF LANDS OF ABRAHAM COX, KNOWN AS LOT 18 OF SAID RANCH; THENCE
ALONG THE BOUNDARY OF SAID LAST NAMED LOT, SOUTH 7 DEGREES EAST 25.90 CHAINS TO
THE BOUNDARY OF LANDS OF CALEB K. ERCANBRACK, KNOWN AS LOT 20 OF SAID RANCHO;
THENCE ALONG THE BOUNDARY OF SAID LAST NAMED LOT, SOUTH 83 DEGREES WEST 26.50
CHAINS TO THE POINT OF BEGINNING.

EXCEPTING THAT PORTION CONVEYED TO COUNTY OF SANTA CRUZ, BY DEED RECORDED MARCH
6, 1945, IN VOLUME 494, OFFICIAL RECORDS, PAGE 253, SANTA CRUZ COUNTY RECORDS.

PARCEL TWO:

BEGINNING AT A POINT IN THE CENTER OF THE OLD SAN ANDREAS ROAD FROM WHICH THE
SOUTHWEST CORNER OF LAND CONVEYED BY HERBERT H. HILL, ET UX., TO MATUES F.
MATTOS, ET UX., BY DEED RECORDED JUNE 25, 1942, IN VOLUME 436, OF OFFICIAL
RECORDS, PAGE 264, SANTA CRUZ COUNTY RECORDS,

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 5



--------------------------------------------------------------------------------

BEARS NORTH 50 DEGREES 42’ WEST 128.72 FEET DISTANT AND STATION 112+23.33 P.O.T.
OF THE CENTERLINE SURVEY OF DIVISION OF HIGHWAYS, CAMP MC QUAIDE MILITARY ACCESS
ROAD BEARS NORTH 50 DEGREES 42’ WEST 128.72 FEET AND SOUTH 82 DEGREES 55’ WEST
23.94 FEET DISTANT; THENCE FROM SAID POINT OF BEGINNING ALONG THE CENTERLINE OF
THE OLD SAN ANDREAS ROAD; SOUTH 50 DEGREES 42’ EAST 243.51 FEET TO AN ANGLE
POINT AND SOUTH 28 DEGREES 50’ EAST 367.86 FEET TO THE INTERSECTION OF THE
CENTERLINE OF SAID OLD ROAD WITH THE EASTERN LINE OF SAID CAMP MC QUAIDE
MILITARY ACCESS ROAD; THENCE ALONG SAID LAST MENTIONED LINE NORTH 37 DEGREES 31’
WEST 600.74 FEET TO THE POINT OF BEGINNING.

EXCEPTING THAT PORTION INCLUDED WITHIN THE 16 1/2 FOOT STRIP OF LAND CONVEYED BY
ALFRED HUGHES TO N. M. ANDERSON BY DEED RECORDED FEBRUARY 27, 1915, IN VOLUME
262, OF DEEDS, PAGE 247, SANTA CRUZ COUNTY RECORDS.

PARCEL THREE:

A PORTION OF LOTS 20 AND 21 AS NUMBERED AND DESIGNATED ON THE MAP MADE IN THE
PARTITION OF THE SAN ANDREAS RANCHO, IN THAT CERTAIN ACTION IN THE DISTRICT
COURT OF THE 20TH JUDICIAL DISTRICT OF THE STATE OF CALIFORNIA, IN AND FOR THE
COUNTY OF SANTA CRUZ, WHEREIN EDWARD BRIODY WAS PLAINTIFF AND TITUS HALE, ET
AL., WERE DEFENDANTS, DESCRIBED AS FOLLOWS:

BEGINNING IN THE CENTER OF THE SAN ANDREAS ROAD AT A POINT FROM WHICH THE COMMON
CORNER OF SAID LOTS 20 AND 21 IN THE CENTER OF SAID ROAD BEARS SOUTH 37 DEGREES
45’ EAST 85.62 FEET DISTANT; THENCE NORTH 53 DEGREES 25’ EAST 12.80 CHAINS TO
THE MARGIN OF A SLOUGH; THENCE FOLLOWING THE MARGIN OF SAID SLOUGH TO THE
SOUTHEAST CORNER OF LOT 18 AS DESIGNATED ON THE ABOVE MENTIONED PARTITION MAP,
FROM WHICH AN OAK MARKED “W.T.” BEARS SOUTH 12 1/2 DEGREES WEST 40 LINKS
DISTANT; THENCE FOLLOWING THE BOUNDARIES OF LOTS 18 AND 19, SOUTH 83 DEGREES
WEST 61.50 CHAINS TO A POST IN THE CENTER OF THE SAN ANDREAS ROAD; THENCE
FOLLOWING THE CENTER OF SAID ROAD SOUTH 56 DEGREES EAST 22.89 CHAINS TO POST 7;
THENCE SOUTH 65 1/2 DEGREES EAST 13.36 CHAINS TO POST 6; THENCE SOUTH 42 DEGREES
EAST 23.89 CHAINS TO POST 5; THENCE SOUTH 37 3/4 DEGREES EAST 5.72 CHAINS TO THE
PLACE OF BEGINNING.

EXCEPTING THAT PORTION CONVEYED TO COUNTY OF SANTA CRUZ BY DEED RECORDED MARCH
6, 1945, IN VOLUME 494, OF OFFICIAL RECORDS, PAGE 253, SANTA CRUZ COUNTY
RECORDS.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 6



--------------------------------------------------------------------------------

PARCEL FOUR:

BEING PORTIONS OF THE RANCHOS SAN ANDREAS AND CORRALITOS, AND BEGINNING ON THE
SOUTHWESTERN SIDE OF THE SOUTHERN PACIFIC COMPANY’S RIGHT OF WAY AT A POST
STANDING ON THE LINE OF MARTIN ESTATE TRACT, AND RUNNING THENCE FROM SAID POINT
OF BEGINNING ALONG THE NORTHWESTERN BOUNDARY OF SAID MARTIN ESTATE TRACT, SOUTH
64 DEGREES 20’ WEST 18.28 CHAINS AND SOUTH 36 3/4 DEGREES WEST 13.52 CHAINS TO
LANDS OF ONE HUGHES, AND THENCE ALONG SAID LANDS OF HUGHES AND FOLLOWING THE
EDGE OF THE SLOUGH LAND, NORTH 38 1/4 DEGREES WEST 4 CHAINS; NORTH 46 DEGREES
WEST 1 CHAIN; NORTH 68 1/2 DEGREES WEST 1 CHAIN; NORTH 88 1/4 DEGREES WEST 1
CHAIN; SOUTH 76 DEGREES WEST 3.06 CHAINS AND NORTH 6 1/2 DEGREES WEST 2.67
CHAINS; THENCE TO AND ALONG THE WESTERN BOUNDARY OF LANDS NOW OR FORMERLY OWNED
BY ONE ROWE, NORTH 5 1/4 DEGREES EAST 2.52 CHAINS; NORTH 18 DEGREES EAST 1.50
CHAINS; NORTH 8 1/2 DEGREES WEST 3.80 CHAINS; NORTH 3 DEGREES EAST 4.70 CHAINS;
NORTH 18 1/2 DEGREES WEST 2 CHAINS; NORTH 24 DEGREES 1/4 DEGREES WEST 4.30
CHAINS; NORTH 15 1/4 DEGREES WEST 2 CHAINS; NORTH 7 1/4 DEGREES WEST 1 CHAIN;
NORTH 17 3/4 DEGREES WEST 2.23 CHAINS; NORTH 39 1/4 DEGREES WEST 2.65 CHAINS;
NORTH 53 DEGREES 20’ WEST 2.01 CHAINS; NORTH 37 DEGREES 50’ WEST 1.61 CHAINS;
NORTH 20 DEGREES EAST 1.06 CHAINS; SOUTH 77 DEGREES EAST 1.36 CHAINS; NORTH 81
1/4 DEGREES EAST 1.30 CHAINS; NORTH 64 DEGREES EAST 1.70 CHAINS; NORTH 40
DEGREES EAST 2.25 CHAINS; NORTH 16 3/4 DEGREES EAST 2.05 CHAINS; NORTH 23
DEGREES EAST 1 CHAIN; NORTH 30 1/2 DEGREES EAST 2.40 CHAINS; NORTH 12 3/4
DEGREES EAST 1.15 CHAINS; TO THE BOUNDARY OF THE AFORESAID SOUTHERN PACIFIC
COMPANY’S RIGHT OF WAY, AND THENCE ALONG THE SAID SOUTHWESTERN SIDE THEREOF
SOUTH 35 1/2 DEGREES EAST 2.20 CHAINS; SOUTH 44 DEGREES EAST 1.24 CHAINS; SOUTH
54 1/2 DEGREES EAST 4.50 CHAINS; NORTH 35 3/4 DEGREES EAST 0.08 CHAINS; SOUTH 53
1/4 DEGREES EAST 16.5 CHAINS, MORE OR LESS, TO THE NORTH LINE OF LANDS CONVEYED
BY HANS C. STRUVE TO SANTA CRUZ RAILROAD COMPANY BY DEED RECORDED AUGUST 2,
1876, IN VOLUME 21 OF DEEDS, PAGE 381, SANTA CRUZ COUNTY RECORDS; THENCE ALONG
THE EAST LINE OF THE LANDS CONVEYED BY SOUTHERN PACIFIC RAILROAD COMPANY TO
CALIFORNIA PACIFIC TITLE COMPANY BY DEED RECORDED FEBRUARY 1, 1955 UNDER
RECORDER’S SERIAL NO. 1546, SANTA CRUZ COUNTY RECORDS; AND THE CONTINUATION OF
SAID LINE, SAID LINE BEING ALSO 25 FEET SOUTHWESTERLY, MEASURED AT RIGHT ANGLES,
FROM THE CENTERLINE OF MAIN TRACK OF SAID RAILROAD COMPANY, SAID POINT BEING
ALSO DISTANT 100 FEET SOUTHWESTERLY, MEASURED AT RIGHT ANGLES FROM THE
NORTHEASTERLY LINE OF LAND DESCRIBED IN SAID DEED RECORDED AUGUST 2, 1876,
SOUTHEASTERLY 1000 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 7



--------------------------------------------------------------------------------

EXCEPTING THEREFROM ALL OIL, GAS, AND OTHER HYDROCARBON SUBSTANCES AND ALL
MINERALS AND MINERAL ORES AS RESERVED TO SOUTHERN PACIFIC RAILROAD COMPANY, A
CORPORATION, BY SUCH DOCUMENT, RECORDED FEBRUARY 1, 1955, IN BOOK 1001, PAGE
594, OFFICIAL RECORDS.

APN: 046-201-26 (Affects: Parcels One and Two); 046-201-18 and 046-201-19
(Affects: Parcel Three); and 052-211-22 (Affects: Parcel Four)

NATIVIDAD ROAD SALINAS, LLC

Real property in the unincorporated area of the Monterey County, State of
California, described as follows:

BEING A PART OF THE NATIVIDAD RANCHO COMMENCING AT THE CENTER OF THE ROAD
LEADING FROM SALINAS CITY TO NATIVIDAD, WHERE THE NORTHERN BOUNDARY OF THE
SAUSAL RANCHO CROSSES SAID ROAD, AND RUNNING THENCE, MAGNETIC VARIATION 16°
EAST,

1. SOUTH 85° 45’ EAST ALONG THE SAID NORTHERLY BOUNDARY TO THE WEST SIDE OF THE
LOS ANGELES

STAGE ROAD; THENCE

2. NORTH 6° 30’ WEST 38 LINKS ALONG THE WEST SIDE OF THE ROAD TO THE SOUTHEAST
CORNER OF LOT 5 OF PATTON PARTITION DESCRIBED IN DECREE RECORDED AUGUST 26, 1907
IN VOLUME 98 OF DEEDS, AT PAGE 122, MONTEREY COUNTY RECORDS; THENCE ALONG THE
SOUTHERLY BOUNDARY OF SAID LOT 5

3. NORTH 85° 45’ WEST 26.36 CHAINS TO THE SOUTHWESTERLY CORNER OF SAID LOT 5;
THENCE ALONG THE WESTERLY LINE OF LOT 5

4. NORTH 7 1/2° WEST, 39.74 CHAINS, TO A POST MARKED “X” ON THE SOUTHERN
BOUNDARY OF WHAT WAS FORMERLY THE J.W. PATTON 180 ACRES TRACT, AS DESCRIBED IN
DEED RECORDED OCTOBER 14, 1867 IN VOLUME G OF DEEDS AT PAGE 22, MONTEREY COUNTY
RECORDS; THENCE ALONG THE SOUTHERN BOUNDARY

5. NORTH 81 1/2° WEST 32.75 CHAINS TO A POST MARKED “M3” STANDING AT THE
NORTHEAST CORNER OF WHAT WAS FORMERLY THE MAYNE 205.28 ACRE TRACT, AS DESCRIBED
IN DEED RECORDED NOVEMBER 25, 1879 IN VOLUME Z OF DEEDS AT PAGE 210, MONTEREY
COUNTY RECORDS; THENCE ALONG THE EASTERN BOUNDARY OF LAST NAMED TRACT,

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 8



--------------------------------------------------------------------------------

6. SOUTH 15° WEST, 41.53 CHAINS TO PICKET MARKED “M2” BEING THE SOUTHEAST CORNER
OF SAID

MAYNE TRACT; THENCE

7. NORTH 85 3/4° WEST, 51.74 CHAINS TO CENTER OF ROAD LEADING FROM SALINAS CITY
TO NATIVIDAD;

THENCE ALONG THE CENTER OF SAID ROAD

8. SOUTH 15° WEST, 38 LINKS TO THE PLACE OF BEGINNING.

EXCEPTING THEREFROM SAID 170.62 ACRE TRACT THAT 0.0144 ACRE CONVEYED TO COUNTY
OF MONTEREY BY DEED FROM JOHN T. BRAZIL, ET US, DATED OCTOBER 31, 1961 AND
RECORDED NOVEMBER 1, 1961 IN VOLUME 2198 OFFICIAL RECORDS AT PAGE 90 UNDER
RECORDER’S SERIES NO. 39385, MONTEREY COUNTY RECORDS.

APN: 211-013-004

BROADWAY ROAD MOORPARK

Real property in the unincorporated area of the Ventura County, State of
California, described as follows:

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF VENTURA, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

THOSE PORTIONS OF THE NORTHWEST QUARTER OF SECTION 29; AND THOSE PORTIONS OF THE
NORTHEAST QUARTER OF SECTION 30, TOWNSHIP 3 NORTH, RANGE 19 WEST, IN TRACT “L”,
RANCHO SIMI, IN THE COUNTY OF VENTURA, STATE OF CALIFORNIA, AS PER MAP RECORDED
IN BOOK 3, PAGE OF PAGE 7, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS A WHOLE AS FOLLOWS:

BEGINNING AT A POINT IN THE CENTER LINE OF THAT CERTAIN PUBLIC ROAD, 60 FEET
WIDE, LOCALLY KNOWN AS AND CALLED WEST BROADWAY, AT THE QUARTER CORNER COMMON TO
SAID SECTIONS 29 AND 30; THENCE ALONG SAID CENTER LINE,

1ST: SOUTH 89°58” WEST 106.87 FEET TO THE EASTERLY TERMINUS OF THE SEVENTH
COURSE, RECITED AS “SOUTHEASTERLY ALONG SAID CURVE 471.24

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 9



--------------------------------------------------------------------------------

FEET” IN THE LAND FIRST DESCRIBED IN DEED TO COUNTY OF VENTURA, RECORDED
FEBRUARY 24, 1930, BOOK 285, PAGE 195 OF OFFICIAL RECORDS; THENCE ALONG THE
CENTER LINE OF SAID FIRST DESCRIBED LAND BY THE FOLLOWING TWO COURSES,

2ND: NORTHWESTERLY, ALONG A CURVE CONCAVE NORTHEASTERLY HAVING A RADIUS OF 300
FEET THROUGH AN ANGLE OF 89°58’30” AN ARC DISTANCE OF 471.11 FEET TO THE
NORTHERLY TERMINUS OF SAID SEVENTH COURSE; THENCE TANGENT TO SAID CURVE,

3RD: NORTH 0°03’30” WEST 1,827.65 FEET TO THE SOUTHWESTERLY CORNER OF THE LAND
DESCRIBED IN DEED TO ELLIOTT N. STROEBEL, ET AL., RECORDED OCTOBER 14,1954, BOOK
1235, PAGE 270, OF OFFICIAL RECORDS; THENCE ALONG THE BOUNDARY OF SAID LAST
MENTIONED LAND BY THE FOLLOWING TWO COURSES,

4TH: SOUTH 73°32’10” EAST 232.95 FEET; THENCE,

5TH: NORTH 20°15’ 00” EAST 607.50 FEET TO THE NORTHERLY LINE OF SAID SECTION 29;
THENCE ALONG THE NORTHERLY LINE OF SAID SECTION 29,

6TH: NORTH 89°56’ EAST 631.93 FEET TO THE NORTHWESTERLY CORNER OF THE LAND
DESCRIBED AS PARCEL B IN DEED TO A. H. VELA, ET AL., RECORDED NOVEMBER 23, 1929,
BOOK 289, PAGE 475, OF OFFICIAL RECORDS; THENCE ALONG THE WESTERLY LINE OF SAID
LAST MENTIONED LAND,

7TH: SOUTH 0°04’ 30” EAST 2,551.57 FEET TO THE NORTHEASTERLY CORNER OF THE LAND
DESCRIBED IN DEED TO THERMIC MUTUAL WATER CO., LTD., RECORDED SEPTEMBER 22,
1955, BOOK 1338, PAGE 51, OF OFFICIAL RECORDS; THENCE ALONG THE BOUNDARY OF SAID
LAST MENTIONED LAND BY THE FOLLOWING TWO COURSES,

8TH: SOUTH 89°58’ WEST 25 FEET; THENCE,

9TH: SOUTH 0°04’ 30” EAST 80 FEET TO THE CENTER LINE OF SAID WEST BROADWAY;
THENCE ALONG SAID LAST MENTIONED CENTER LINE,

10TH: SOUTH 89°58’ WEST 635.43 FEET TO THE POINT OF BEGINNING.

EXCEPT ONE-HALF OF ALL OIL, GAS, HYDROCARBON AND OTHER MINERALS LYING IN OR
UNDER SAID LAND, WITHOUT, HOWEVER, THE RIGHT OF SURFACE ENTRY, AS RESERVED BY
HAROLD H. MARQUIS AND HELEN MARQUIS, DEED DATED JANUARY 13, 1951, RECORDED
JANUARY 24, 1951, BOOK 976, PAGE 337, OF OFFICIAL RECORDS.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 10



--------------------------------------------------------------------------------

ALSO EXCEPT THE INTEREST IN THAT PORTION CONVEYED TO COUNTY OF VENTURA, IN DEED
RECORDED JUNE 18, 1907, BOOK 113, PAGE 82, OF OFFICIAL DEEDS.

38th AVENUE COVERT MICHIGAN

Real property in the unincorporated area of the Township of Covert, Van Buren
County, State of Michigan, described as follows:

THAT PART OF THE NORTHEAST 1/4 OF SECTION 24, TOWNSHIP 2 SOUTH, RANGE 17 WEST,
COVERT TOWNSHIP, VAN BUREN COUNTY, MICHIGAN; DESCRIBED AS:

BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 24; THENCE SOUTH, ALONG THE
EAST LINE OF SAID SECTION, 1313.25 FEET TO THE SOUTH LINE OF THE NORTHEAST 1/4
OF THE NORTHEAST 1/4 OF SAID SECTION; THENCE SOUTH 89° 55’ 50” WEST, ALONG THE
SAID SOUTH LINE, 1,311.18 FEET TO THE EAST LINE OF THE SOUTHWEST 1/4 OF THE
NORTHEAST 1/4 OF SAID SECTION; THENCE SOUTH 00° 20’ 50” WEST, ALONG THE SAID
EAST LINE, 1,315.09 FEET TO THE EAST AND WEST 1/4 LINE; THENCE SOUTH 89° 51’ 00”
WEST, ALONG THE SAID 1/4 LINE, 1,319.15 FEET TO THE CENTER OF SAID SECTION 24;
THENCE NORTH 00° 41’ 35” EAST ALONG THE NORTH AND SOUTH 1/4 LINE OF SAID
SECTION, 2,633.88 FEET TO THE NORTH 1/4 POST OF SAID SECTION 24; THENCE SOUTH
89° 59’ 40” EAST ALONG THE NORTH LINE OF SAID SECTION 24, 2,606.44 FEET TO THE
PLACE OF BEGINNING.

Commonly known as: 37631 71st Street, Covert, Michigan 49043

Tax ID No.: 80-07-024-002-00

20TH AVENUE SOUTH HAVEN

Real property in the unincorporated area of the Township of South Haven, Van
Buren County, State of Michigan, described as follows:

Parcel 1

That Part of the North Half of the Southeast Quarter of the Southeast Quarter of
Section 28, Town 1 South, Range 17 West, according to the Government Survey
Thereof, lying Easterly of the Easterly Line of Highway I-196.

Tax Parcel No: 80-17-028-051-00

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 11



--------------------------------------------------------------------------------

Parcel 2

Commencing at the Northeast corner of the Northwest Quarter of the Southwest
Quarter of Section 27, Town 1 South, Range 17 West, according to the government
survey thereof; thence South on the North and South One Eighth line 326.7 feet ;
thence West 800 feet; thence North 326.7 feet to the East and West Quarter line;
thence East on same 800 feet to beginning, EXCEPT the Railroad Right of Way (now
(known at Kal-Haven Trail) along the East side of above. ALSO a Right of Way
over and across commencing at the Northwest corner of the above described
description; thence South 1 rod; thence West to the West Section line; thence
North on same 1 rod to the East and West Quarter line; thence East on same to
beginning.

Tax Parcel No: 80-17-027-060-00

Parcel 3

The South 10 Acres of the Southwest Quarter of the Northwest Quarter of
Section 27, Town 1 South, Range 17 West, according to the Government Survey
thereof.

That part of the North 20 acres of the South 30 acres of the West Half of the
Northwest Quarter of Section 27, Town 1 South, Range 17 West, according to the
Government Survey thereof lying Southerly and Easterly of the Easterly line of
Highway I-196, EXCEPT the Railroad Right of Way (now known as Kal-Haven Trail).

All that part of the Northwest Quarter of the Northwest Quarter of Section 27,
Town 1 South, Range 17 West and all that part of the Southwest Quarter of the
Northwest of said Section 27, which lies Southeasterly of a line 150 feet
Southeasterly (measured at right angles) and parallel to a line described as:
Beginning at a point on the West line of said Section 27, which is North 01
degrees 12 minutes 28 seconds West, a distance of 720.45 feet from the West
Quarter corner of Section 27; thence North 44 degrees 31 minutes 17 seconds East
a distance of 2500 feet to a point of ending, EXCEPTING therefrom the Right of
Way of existing Railroad (now known as Kal-Haven Trail)

All that part of the West Half of the East Half of the Northwest Quarter of
Section 27, Town 1 South, Range 17 West, which lies Southeasterly of a line 150
feet Southeasterly of (measured at right angles) and parallel to a line
described as: Beginning at a point on the North line of said Section 27, which
is South 89 degrees 46 minutes 32 seconds West a distance of 717.68 feet from
the North Quarter corner of said Section 27; thence South 44 degrees 31 minutes
17 seconds West a distance of 1500 feet to a point of ending, EXCEPT therefrom
the West 25 feet.

Tax Parcel No: 80-17-027-014-00

Parcel 4

The Northwest Quarter of the Northwest Quarter of Section 34, Town 1 South,
Range 17 West, according to the Government Survey thereof, EXCEPT that part of
the Northwest Quarter of Section 34, Town 1 South, Range 17 West, described as:
Beginning at a point on the North line of said Section 34 that is 679.00 feet
East of the Northwest Corner of said Section 34; thence East on said North line
643.45 feet to the East line of the West Half of the Northwest Quarter of said
Section 34; thence South 00 degrees 42 minutes 49 seconds East on said East line
535.71 feet; thence North 58 degrees 40 minutes 00 seconds West 264.73 feet;
thence West parallel with said North line 220.00 feet; thence North
perpendicular to said North line 131.00 feet; thence

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 12



--------------------------------------------------------------------------------

West parallel with said North line 85.00 feet; thence South perpendicular to
said North line 39.00 feet; thence West parallel with said North line 67.00
feet; thence North perpendicular to said North line 20.00 feet; thence West
parallel with said North line 52.00 feet; thence North perpendicular to said
North line 286.00 feet to the point of beginning. The North Half of the
Southwest Quarter of the Northwest Quarter of Section 34, Town 1 South, Range 17
West, according to the Government Survey thereof.

That part of the Northwest Quarter of Section 34, Town 1 South, Range 17 West,
described as: Beginning at a point on the North line of said Section 34 that is
679.00 feet East of the Northwest corner of said Section 34, thence East on said
North line 643.45 feet to the East line of the West Half of the Northwest
Quarter of said Section 34; thence South 00 degrees 42 minutes 49 seconds East
on said East line 535.71 feet; thence North 58 degrees 40 minutes 00 seconds
West 264.73 feet; thence West parallel with said North line 220.00 feet; thence
North perpendicular to said North line, 131.00 feet; thence West parallel with
said North line 85.00 feet; thence South perpendicular to said North line 39.00
feet; thence West parallel with said North line 67.00 feet; thence North
perpendicular to said North line 20.00 feet; thence West parallel with said
North line 52.00 feet; thence North perpendicular to said North line 286.00 feet
to the point of beginning, EXCEPT Beginning at the Northeast corner of the West
half of the Northwest Quarter of said Section 34; thence South along the East
tine of the West Half of the Northwest Quarter at said Section, 398.00 feet;
thence West parallel to the North line of said Northwest Quarter, 434.00 feet;
thence North parallel to said East line, 131.00 feet; thence East parallel to
said North line 284.00 feet; thence North parallel to said East line, 267.00
feet to said North line thence East along said North line 150.00 feet to tile
place of beginning.

Tax Parcel No: 80-17-084-024-20

Parcel 5

The part of the North 60 acres of the West Half of the Northwest Quarter of
Section 34, Township 1 South, Range 17 West, South Haven Township, Van Buren
County, Michigan, described as follows: Beginning at the Northeast corner of the
West half of the Northwest Quarter of said Section 34; thence South along the
East line of the West half of the Northwest Quarter of said Section 34, 398.00
feet; thence West parallel to the North line of said Northwest Quarter, 434.00
feet; thence North parallel to said East line, 131.00 feet; thence East parallel
to said North line, 284.00 Feet; thence North parallel to said East line, 267.00
feet to said North line; thence East along said North line, 150.00 feet to the
place of beginning

Tax parcel No: 80-17-084-024-15

SEQUOIA STREET BROOKS

Real property in the unincorporated area of the Marion County, State of Oregon,
described as follows:

BEGINNING AT A POINT ON THE NORTH SIDE OF A COUNTY ROAD, 29.54 CHAINS NORTH 0°
19’ EAST FROM THE SOUTHWEST CORNER OF SECTION 14, TOWNSHIP 6

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 13



--------------------------------------------------------------------------------

SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN, MARION COUNTY, OREGON; THENCE
NORTH 0° 19’ EAST ALONG THE SECTION LINE 31.46 CHAINS TO A GUN BARREL; THENCE
WEST 23.22 CHAINS; THENCE NORTH 8° WEST 20.35 CHAINS; THENCE EAST TO THE
SOUTHWEST CORNER OF SECTION 11, IN TOWNSHIP 6 SOUTH, RANGE 2 WEST OF THE
WILLAMETTE MERIDIAN; THENCE SOUTH 86° 31’ EAST 23.23 CHAINS; THENCE EAST 12.95
CHAINS TO THE WEST LINE OF LANDS OWNED BY SYLVIA BRIXEY; THENCE SOUTH 35.16
CHAINS TO THE NORTH SIDE OF A COUNTY ROAD; THENCE SOUTH 47° 46’ WEST 22.19
CHAINS ALONG THE NORTH SIDE OF SAID COUNTY ROAD; THENCE SOUTH 88° 44’ WEST 20.05
CHAINS TO THE PLACE OF BEGINNING; BEING SITUATED IN SECTION 14 AND 15, IN
TOWNSHIP 6 SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN, IN MARION COUNTY,
OREGON.

OREGON TRAIL HIGHWAY

Real property in the unincorporated area of the Morrow County, State of Oregon,
described as follows:

PARCEL 2 OF PARTITION PLAT NO. 2005-3, BEING PORTIONS OF SECTIONS 18, 19, 29,
30, 31, AND 32, TOWNSHIP 4 NORTH, RANGE 26 EAST OF WILLAMETTE MERIDIAN, IN THE
COUNTY OF MORROW AND STATE OF OREGON.

TOGETHER WITH the non-exclusive easements and subject to the terms and
conditions as set forth in the Statutory Warranty Deed dated November 14, 2002,
and recorded November 15, 2002, as Microfilm No. M-2002-6026, Microfilm Records
of Morrow County.

ALSO TOGETHER WITH the rights and subject to the terms and conditions as set
forth in the instrument entitled “Memorandum of Water Delivery Agreement,” dated
November 14, 2002, and recorded November 15, 2002, as Microfilm No. M-2002-6027,
Microfilm Records of Morrow County, as assigned to Oregon Trail Highway LLC, and
recorded on December 27, 2013, under Microfilm No. M-2013-33544.

ALSO TOGETHER WITH the non-exclusive easements and subject to the terms and
conditions as set forth in the instrument entitled “Easements Declared and
Dedicated by American Onion, Inc.,” dated November 14, 2002, and recorded
November 15, 2002, as Microfilm No. M-2002-6030, Microfilm Records of Morrow
County.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 14



--------------------------------------------------------------------------------

EAST SHELTON ROAD

Real property in the unincorporated area of the Cochise County, State of
Arizona, described as follows:

Parcel I:

The South half of Section 23, Township 16 South, Range 26 East of the Gila and
Salt River Base and Meridian, Cochise County, Arizona;

EXCEPT a non-participating undivided 1/2 interest in and to all oil, gas,
uranium and other minerals as reserved in Deed recorded in Docket 124, page 340,
records of Cochise County, Arizona; and

EXCEPT an undivided non-participating 1/10th interest in and to all, oil, gas
and mineral rights as reserved in Deed recorded in Docket 182, page 488, records
of Cochise County, Arizona; and

EXCEPT 1/2 interest in and to all oil, gas, hydrocarbons, minerals and
geothermal rights as reserved in Deed recorded in Document No. 9007-13044,
records of Cochise County, Arizona.

Tax parcel number: 305-43-034

Parcel II:

The South half of the North half of the Southwest quarter; and

The South half of the Southwest quarter all in Section 24, Township 16 South,
Range 26 East of the Gila and Salt River Base and Meridian, Cochise County,
Arizona;

EXCEPT 1/2 interest in and to all oil, gas, hydrocarbons, minerals and
geothermal rights as reserved in Deed recorded in Document No. 9007-13044,
records of Cochise County, Arizona.

Tax parcel number: 305-43-036B

Parcel III:

The North half of the Northwest quarter of Section 25, Township 16 South, Range
26 East of the Gila and Salt River Base and Meridian, Cochise County, Arizona;

EXCEPT all gas, oil, metals and mineral rights as reserved in Patent from United
States of America; and

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 15



--------------------------------------------------------------------------------

EXCEPT 1/2 interest in and to all oil, gas, hydrocarbons, minerals and
geothermal rights as reserved in Deed recorded in Document No. 9007-13044,
records of Cochise County, Arizona.

Tax parcel number: 305-43-036B

Parcel IV:

The South half of the Northwest quarter; and

The North half of the North half of the Southwest quarter of Section 24,
Township 16 South, Range 26 East of the Gila and Salt River Base and Meridian,
Cochise County, Arizona;

EXCEPT 100% interest in and to all oil, gas and other minerals as reserved in
Deed recorded in Docket 1789, page 56 records of Cochise County, Arizona.

Tax parcel numbers: 305-43-036A and 305-43-035A

Parcel V:

The Northeast quarter and the North half of the North half of the Southeast
quarter of Section 24, Township 16 South, Range 26 East of the Gila and Salt
River Base and Meridian, Cochise County, Arizona;

EXCEPT the North half of the North half of the Northeast quarter of said
Section 24.

Tax parcel number: 305-43-035A

Parcel VI:

ALL of Section 26, Township 16 North, Range 26 East of the Gila and Salt River
Base and Meridian, records of Cochise County, Arizona;

EXCEPT COMMENCING at the Northwest corner of Section 26, Township 16 South,
Range 26 East of the Gila and Salt River Base and Meridian, records of Cochise
County, Arizona;

Thence East along the North line of said Section 26, a distance of 330.00 feet
to a point;

Thence South on a line parallel with the West line of said Section 26, a
distance of 660.00 feet to a point;

Thence West on a line parallel with the North line of said Section 26, a
distance of 330.00 feet to a point on the West line of said Section 26;

Thence North along the West line of said Section 26, a distance of 660.00 feet
to the POINT OF BEGINNING; and

EXCEPT BEGINNING at the Northeast corner of said Section 26;

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 16



--------------------------------------------------------------------------------

Thence South along the East line a distance of 600 feet;

Thence West 70 feet parallel to the South line to the TRUE POINT OF BEGINNING;

Thence North, parallel to the East line of said Section 26, a distance of 450
feet;

Thence West, parallel to the North line of said Section 26, a distance of 80
feet;

Thence North, parallel to the East line of said Section 26, a distance of 150
feet;

Thence West, along the North line of said Section 26, a distance of 470 feet;
thence

South, parallel to the East line of said Section 26, a distance of 200 feet;
thence East, parallel to the North line of said Section 26, a distance of 200
feet;

Thence South, parallel to the East line of said Section 26, a distance of 100
feet;

Thence East, parallel to the South line of said Section 26, a distance of 100
feet;

Thence South, parallel to the East line of said Section 26, a distance of 100
feet;

Thence East, parallel to the South line of said Section 26, a distance of 100
feet;

Thence South, parallel to the East line of said Section 26, a distance of 200
feet;

Thence East, parallel to the South line of said Section 26, a distance of 150
feet to the TRUE POINT OF BEGINNING;

EXCEPT a non-transferable 1/2 interest in and to all oil, gas, and mineral
rights in, to and under said land as reserved in Deed recorded in Docket 182,
page 98, records of Cochise County, Arizona.

Tax parcel number: 305-43-041A

Parcel VII:

The South half of the Northwest quarter and the North half of the Southwest
quarter of Section 25, Township 16 South, Range 26 East of the Gila and Salt
River Base and Meridian, Cochise County, Arizona;

EXCEPT all gas, oil, metals and mineral rights as reserved in Patent from United
States of America; and

EXCEPT a non-participating, an undivided 1/2 interest in and to all oil, gas and
mineral rights, in, to and under said land, as reserved in Deed recorded in
Docket 375, page 546, records of Cochise County, Arizona.

Tax parcel numbers: 305-43-038 and 305-43-058

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 17



--------------------------------------------------------------------------------

Parcel VIII:

That portion of the Northwest quarter of Section 26, Township 16 South, Range 26
East of the Gila and Salt River Base and Meridian, Cochise County, Arizona more
particularly described as follows:

COMMENCING at the Northwest corner of Section 26, Township 16 South, Range 26
East of the Gila and Salt River Base and Meridian, records of Cochise County,
Arizona;

Thence East along the North line of said Section 26, a distance of 330.00 feet
to a point;

Thence South on a line parallel with the West line of said Section 26, a
distance of 660.00 feet to a point;

Thence West on a line parallel with the North line of said Section 26, a
distance of 330.00 feet to a point on the West line of said Section 26;

Thence North along the West line of said Section 26, a distance of 660.00 feet
to the POINT OF BEGINNING;

EXCEPT a non-transferable, 1/2 interest in and to all oil, gas, and mineral
rights, in, to and under said land as reserved in Docket 182, page 98, records
of Cochise County, Arizona.

Tax parcel number: 305-43-062

Parcel IX:

That portion of Section 26, Township 16 South, Range 26 East of Gila and Salt
River Base and Meridian, Cochise County, Arizona, more particularly described as
follows:

COMMENCING at the Northeast corner of said Section 26;

Thence South along the East line a distance of 600 feet;

Thence West 70 feet parallel to the South line to the POINT OF BEGINNING;

Thence North, parallel to the East line of said Section 26, a distance of 450
feet;

Thence West, parallel to the North line of said Section 26, a distance of 80
feet;

Thence North, parallel to the East line of said Section 26, a distance of 150
feet;

Thence West, parallel to the North line of said Section 26, a distance of 470
feet;

Thence South, parallel to the East line of said Section 26, a distance of 200
feet;

Thence East, parallel to the North line of said Section 26, a distance of 200
feet;

Thence South, parallel to the East line of said Section 26, a distance of 100
feet;

Thence East, parallel to the South line of said Section 26, a distance of 100
feet;

Thence South, parallel to the East line of said Section 26, a distance of 100
feet;

Thence East, parallel to the South line of said Section 26, a distance of 100
feet;

Thence South, parallel to the East line of said Section 26, a distance of 200
feet;

Thence East, parallel to the South line of said Section 26, a distance of 150
feet to the POINT OF BEGINNING;

EXCEPT a non-transferable, 1/2 interest in and to all oil, gas, and mineral
rights, in, to and under said land as reserved in Docket 182, page 98, records
of Cochise County, Arizona.

Tax parcel number: 305-43-041B

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 18



--------------------------------------------------------------------------------

Parcel X:

The Northwest quarter of Section 35, Township 16 South, Range 26 East of Gila
and Salt River Base and Meridian, Cochise County, Arizona;

EXCEPT an undivided one-half interest in all minerals, metals, coal, oil,
petroleum, gas and other hydrocarbons and kindred substances as reserved in Deed
recorded in Docket 1329, page 450, records of Cochise County, Arizona; and

EXCEPT one-half interest of all oil, coal, gas, and mineral rights owned by
Grantor as reserved in Deed recorded in Docket 1754, page 570, records of
Cochise County, Arizona.

Tax parcel number: 305-43-056A

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit A Page 19



--------------------------------------------------------------------------------

EXHIBIT B

CURRENT PROPERTY OWNERS

WEST GONZALES ROAD OXNARD, LLC, a California limited liability company

WEST BEACH STREET WATSONVILLE, LLC, a California limited liability company

DALTON LANE WATSONVILLE, LLC, a California limited liability company

SAN ANDREAS ROAD WATSONVILLE, LLC, a California limited liability company

NATIVIDAD ROAD SALINAS, LLC, a Delaware limited liability company

BROADWAY ROAD MOORPARK, LLC, a Delaware limited liability company

38th AVENUE COVERT MICHIGAN, LLC, a Delaware limited liability company

20TH AVENUE SOUTH HAVEN, LLC, a Delaware limited liability company

SEQUOIA STREET BROOKS, LLC, a Delaware limited liability company

OREGON TRAIL HIGHWAY, LLC, a Delaware limited liability company

EAST SHELTON ROAD, LLC, a Delaware limited liability company

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

AFFILIATE INDEBTEDNESS

None.

 

Loan Agreement

Loan Nos. 196914 and 196915

Gladstone Land Portfolio

75738955.8 0053564-00150

 

Exhibit C